                Exhibit 10.1

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT, WAIVER AND CONSENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, WAIVER AND CONSENT (this “Amendment”),
dated as of January 24, 2003, is by and among INSIGHT HEALTH SERVICES CORP., a
Delaware corporation (the “Borrower”), INSIGHT HEALTH SERVICES HOLDINGS CORP., a
Delaware corporation (the “Parent”), the Subsidiary Guarantors parties hereto,
the Lenders defined in the Existing Credit Agreement defined below, BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”), WACHOVIA BANK, NATIONAL ASSOCIATION (formerly known as
First Union National Bank), as Syndication Agent (in such capacity, the
“Syndication Agent”) and THE CIT GROUP/BUSINESS CREDIT, INC., as Documentation
Agent (in such capacity, the “Documentation Agent”).

 

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Parent, the Subsidiary Guarantors, the Lenders, the
Administrative Agent, the Syndication Agent and the Documentation Agent entered
into that certain Credit Agreement dated as of October 17, 2001 (the “Existing
Credit Agreement”);

 

WHEREAS, the Borrower has requested that certain provisions of the Existing
Credit Agreement be amended; and

 

WHEREAS, the parties have agreed to amend the Existing Credit Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 

PART 1

DEFINITIONS

 

SUBPART 1.1    Certain Definitions.    Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:

 

“2002 Lease Buyout” means the buyout by the Consolidated Parties of certain
operating leases on June 30, 2002 which became effective as of July 1, 2002 for
an aggregate cost of approximately $14,243,000.

 

“2002 Lease Conversion” the conversion by the Consolidated Parties on July 1,
2002 of certain operating leases into Capital Leases having an outstanding
principal component of approximately $23,571,000.

 

“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.

 

“First Amendment Effective Date” is defined in the first paragraph of Part 4.

 

SUBPART 1.2    Other Definitions.    Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Amended Credit Agreement.

 

 

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

 

Effective on (and subject to the occurrence of) the First Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2. Except as so amended, the Existing Credit Agreement and all other Credit
Documents shall continue in full force and effect.

 

--------------------------------------------------------------------------------


 

SUBPART 2.1    Amendments to Recitals.    The first recital paragraph of the
Existing Credit Agreement is hereby amended in it entirety to read as follows:

 

WHEREAS, the Borrower has requested that the Lenders provide credit facilities
in an aggregate amount of up to $325,000,000 (the “Credit Facilities”) for the
purposes hereinafter set forth;

 

SUBPART 2.2    Amendments to Section 1.1.

 

A.    The following definitions set forth in Section 1.1 of the Existing Credit
Agreement are hereby amended in their entireties to read as follows:

 

“Applicable Percentage” means (i) for purposes of calculating the applicable
interest rate for any day for any Revolving Loan, Tranche B Term Loan or
Delayed-Draw Term Loan, the applicable rate of the Revolving Commitment Unused
Fee for any day for purposes of Section 3.5(a)(i), the applicable rate of the
Standby Letter of Credit Fee for any day for purposes of Section 3.5(b)(i) or
the applicable rate of the Trade Letter of Credit Fee for any day for purposes
of Section 3.5(b)(ii), the appropriate applicable percentage corresponding to
the Senior Leverage Ratio in effect as of the most recent Calculation Date, as
set forth in the table below:

 

 

 

 

 

Applicable Percentages

 

 

 

 

 

For Revolving Loans

 

For Tranche B Term

Loans and Delayed-Draw

Term Loans

 

 

 

 

 

 

 

Pricing Level

 

Senior

Leverage

Ratio

 

Eurodollar

Loans

 

Base Rate

Loans

 

Eurodollar

Loans

 

Base Rate

Loans

 

For Standby

Letter of

Credit Fee

 

For Trade

Letter of

Credit Fee

 

For Revolving

Commitment

Unused Fee

 

I

 

> 2.50 to

1.0

 

3.50

%

2.50

%

3.75

%

2.75

%

3.50

%

1.75

%

0.625

%

II

 

< 2.50 to

1.0 but >

2.25 to 1.0

 

3.25

%

2.25

%

3.50

%

2.50

%

3.25

%

1.625

%

0.50

%

III

 

< 2.25 to

1.0 but >

1.75 to 1.0

 

3.00

%

2.00

%

3.50

%

2.50

%

3.00

%

1.50

%

0.50

%

IV

 

< 1.75 to 1.0 but > 1.25 to 1.0

 

2.75

%

1.75

%

3.25

%

2.25

%

2.75

%

1.375

%

0.50

%

V

 

< 1.25 to 1.0

 

2.50

%

1.50

%

3.25

%

2.25

%

2.50

%

1.25

%

0.375

%

 

2

--------------------------------------------------------------------------------


 

and (ii) for purposes of calculating the applicable interest rate for any day
for any New Delayed-Draw Term Loan, the appropriate applicable percentage
corresponding to the Senior Leverage Ratio in effect as of the most recent
Calculation Date, as set forth in the table below:

 

 

 

 

 

Applicable Percentages

for New Delayed-Draw

Term Loans

 

Pricing Level

 

Senior

Leverage

Ratio

 

Eurodollar

Loans

 

Base

Rate

Loans

 

I

 

> 2.50 to

1.0

 

4.00

%

3.00

%

II

 

< 2.50 to

1.0 but >

2.25 to 1.0

 

3.75

%

2.75

%

III

 

< 2.25 to

1.0 but >

1.75 to

1.0

 

3.75

%

2.75

%

IV

 

< 1.75 to

1.0 but >

1.25 to

1.0

 

3.50

%

2.50

%

V

 

< 1.25 to

1.0

 

3.50

%

2.50

%

 

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five (5) Business Days after the date by which
the Credit Parties are required to provide the officer’s certificate in
accordance with the provisions of Section 7.1(c) for the most recently ended
fiscal quarter of the Consolidated Parties; provided, however, that (i) on and
after the First Amendment Effective Date, the Applicable Percentages shall be
based on Pricing Level III (as shown in each of the tables set forth above) and
shall remain at such Pricing Level III until the Calculation Date for the fiscal
quarter of the Consolidated Parties ending on March 31, 2003, on and after which
time the Pricing Level shall be determined by the Senior Leverage Ratio as of
the last day of the most recently ended fiscal quarter of the Consolidated
Parties preceding the applicable Calculation Date and (ii) if the Credit Parties
fail to provide the officer’s certificate to the Administrative Agency Services
Address as required by Section 7.1(c) for the last day of the most recently
ended fiscal quarter of the Consolidated Parties preceding the applicable
Calculation Date, the Applicable Percentage from such Calculation Date shall be
based on Pricing Level I until such time as an appropriate officer’s certificate
is provided, whereupon the Pricing Level shall be determined by the Senior
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Consolidated Parties preceding such Calculation Date. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Percentages shall be
applicable to all existing Loans and Letters of Credit as well as any new Loans
and Letters of Credit made or issued.

 

“Commitment” means (i) with respect to each Lender, the Revolving Commitment of
such Lender, the Delayed-Draw Term Loan Commitment, the Tranche B Term Loan
Commitment and the New Delayed-Draw Term Loan Commitment of such Lender,
(ii) with respect to the Issuing Lender, the LOC Commitment and (iii) with
respect to the Fronting Bank, (a) the Fronting Commitment and (b) the New
Fronting Commitment.

 

“Excess Cash Flow” means, with respect to any fiscal year period of the
Consolidated Parties on a consolidated basis, an amount equal to
(a) Consolidated EBITDA (determined after adding back, but without duplication,
any amounts deducted in determining Consolidated Net Income for such fiscal year
period that were paid, incurred, assumed or accrued in violation of any of the

 

3

--------------------------------------------------------------------------------


 

provisions of this Credit Agreement) minus (b) Consolidated Capital Expenditures
that are permitted to be made hereunder paid (or required to be paid) in cash
(excluding any cash obtained through the incurrence of Indebtedness) minus
(c) Consolidated Interest Expense in respect of Indebtedness that is permitted
to be incurred hereunder paid (or required to be paid) in cash minus
(d) Federal, state and other income taxes actually paid by the Consolidated
Parties on a consolidated basis minus (e) Consolidated Scheduled Funded
Indebtedness Payments that are permitted to be made hereunder, together with any
optional prepayments of the Delayed-Draw Term Loans, the Tranche B Term Loans or
the New Delayed-Draw Term Loans and any prepayments of Revolving Loans to the
extent accompanied by a permanent reduction of the Revolving Committed Amount
minus (f) Permitted Investments made in cash plus/minus (g) changes in
Consolidated Working Capital other than as the result of the consummation of any
Permitted Acquisition during such fiscal year; provided, however, that solely
with respect to the calculation of Excess Cash Flow for fiscal year 2002, the
applicable period for measuring the components thereof shall commence on the
Closing Date and end on June 30, 2002.

 

“Lender” means (i) any of the Persons identified as a “Lender” on the signature
pages hereto, (ii) any Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns and (iii) any Person which may become a Lender by executing a New
Commitment Agreement.

 

“Loan” or “Loans” means the Revolving Loans, the Delayed-Draw Term Loans, the
Tranche B Term Loan and/or the New Delayed-Draw Term Loans (or a portion of any
Revolving Loan, any Delayed-Draw Term Loan, the Tranche B Term Loan or any New
Delayed-Draw Term Loan bearing interest at the Adjusted Base Rate or the
Adjusted Eurodollar Rate and referred to as a Base Rate Loan or a Eurodollar
Loan), individually or collectively, as appropriate.

 

“Maturity Date” means (i) as to the Revolving Loans, Letters of Credit (and the
related LOC Obligations), October 17, 2007, (ii) as to the Delayed-Draw Term
Loans, the Tranche B Term Loan and the New Delayed-Draw Term Loans, October 17,
2008.

 

“Note” or “Notes” means the Revolving Notes, the Delayed-Draw Term Notes, the
Tranche B Term Notes and/or the New Delayed-Draw Term Notes, individually or
collectively, as appropriate.

 

“Principal Amortization Payment” means a principal payment on the Delayed-Draw
Term Loans as set forth in Section 2.3(d), on the Tranche B Term Loans as set
forth in Section 2.4(d) (as adjusted from time to time pursuant to
Section 2.6(a) and/or Section 3.4(g)) or on the New Delayed-Draw Term Loans as
set forth in Section 2.5(d).

 

“Revolving Commitment Percentage” means, for any Lender, the percentage
identified as its Revolving Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 11.3 or any increase in the Revolving Committed
Amount pursuant to Section 3.4(g).

 

“Tranche B Term Loan Percentage” means, for any Lender, the percentage
identified as its Tranche B Term Loan Percentage on Schedule 2.1(a), as such
percentage may be modified in connection with any assignment made in accordance
with the provisions of Section 11.3 or the conversion of Delayed-Draw Term Loans
to Tranche B Term Loans in accordance with the provisions of Section 2.6 or any
increase in the Tranche B Term Loan Committed Amount pursuant to Section 3.4(g).

 

B.    The definitions “Delayed-Draw Term Loan Tranches 1, 2, 3 and 4”,
“Delayed-Draw Term Loan Tranches” and “Unused Delayed-Draw Term Loan Committed
Amount are hereby deleted in their entireties from Section 1.1 of the Existing
Credit Agreement.

 

4

--------------------------------------------------------------------------------


 

C.    The following new definitions are hereby added to Section 1.1 of the
Existing Credit Agreement in the appropriate alphabetical order:

 

“CMI Acquisition” means the Acquisition by InSight Health Corp. of all or a
portion of the CMI Assets pursuant to the CMI Purchase Agreement in a series of
up to three (3) separate closings.

 

“CMI Assets” shall have the meaning assigned to the term “Purchased Assets” in
the CMI Purchase Agreement.

 

“CMI Purchase Agreement” means the Asset Purchase Agreement dated as of
January 6, 2003, by and among InSight Health Corp., Comprehensive Medical
Imaging, Inc., a Delaware corporation, Comprehensive Medical Imaging
Centers, Inc., a Delaware corporation, and Cardinal Health 414, Inc., a Delaware
corporation, in respect of the CMI Acquisition, together with all schedules and
exhibits thereto.

 

“First Amendment” means the First Amendment to Credit Agreement, Waiver and
Consent dated as of January 24, 2003 by and among the Borrower, the Guarantors,
the Lenders, the Administrative Agent, the Syndication Agent and the
Documentation Agent.

 

“First Amendment Effective Date” means the date that the First Amendment becomes
effective in accordance with the terms of Part 4 thereof.

 

“Initial CMI Acquisition Closing” shall have the meaning assigned to the term
“Initial Closing” in the CMI Purchase Agreement.

 

“Initial CMI Acquisition Closing Conditions” means:

 

(i)  The Administrative Agent shall have received an executed copy of the CMI
Purchase Agreement, certified by an Executive Officer of the Borrower to be
true, correct and complete.

 

(ii)  The Administrative Agent shall have received the financial statements of
the CMI Assets referred to in Section 7.2(d) of the CMI Purchase Agreement.

 

(iii)  The Acquisition of the portion of the CMI Assets purchased in the Initial
CMI Acquisition Closing shall be permitted under Section 8.6(i) (provided that
the waivers set forth in paragraphs (a) and (b) of Subpart 3.1 of the First
Amendment shall have become effective with respect to such closing) and shall
have been consummated on or before May 9, 2003 in accordance with the terms of
the CMI Purchase Agreement and in compliance with applicable law and regulatory
approvals, and all material conditions precedent to the obligation of the buyer
for the Initial CMI Acquisition Closing under the CMI Purchase Agreement shall
have been satisfied. The CMI Purchase Agreement shall not have been altered,
amended or otherwise changed or supplemented or any condition therein waived
without the prior written consent of the Administrative Agent.

 

“New Commitment Agreement” means an agreement in the form of Exhibit 1.1E.

 

“New Delayed-Draw Term Loan Borrowing Request” means a written notice from the
Borrower to the Administrative Agent requesting a New Delayed-Draw Term Loan and
specifying (i) that a New Delayed-Draw Term Loan is requested, (ii) the date of
the requested borrowing (which shall be a Business Day at least five
(5) Business Days after the date of receipt of such notice by the Administrative
Agent (or such later date as the Fronting Bank and the Administrative Agent may
agree with the Borrower in order to minimize the incurrence of costs by the
Borrower pursuant to Section 3.12(a) in connection with such borrowing)),
(iii) the aggregate principal amount to be borrowed (which shall be at least
$10,000,000 or an integral multiple of $1,000,000 in excess thereof, or the
remaining amount of the New Delayed-Draw Term Loan Committed Amount, if

 

5

--------------------------------------------------------------------------------


 

less) and (iv) whether the borrowing shall be comprised of Base Rate Loans,
Eurodollar Loans or a combination thereof, and if Eurodollar Loans are
requested, the Interest Period(s) therefor.

 

“New Delayed-Draw Term Loan Commitment” means, with respect to each Lender, the
commitment of such Lender in an aggregate principal amount at any time
outstanding of up to such Lender’s New Delayed-Draw Term Loan Commitment
Percentage (if any) of the New Delayed-Draw Term Loan Committed Amount, to make
New Delayed-Draw Term Loans in accordance with the provisions of Section 2.5(a).

 

“New Delayed-Draw Term Loan Commitment Percentage” means, for any Lender, the
percentage identified as its New Delayed-Draw Term Loan Commitment Percentage on
Schedule 2.1(a), as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 11.3 or any
increase in the New Delayed-Draw Committed Amount pursuant to Section 3.4(g).

 

“New Delayed-Draw Term Loan Commitment Termination Date” means the earliest of
(i) the date that the New Delayed-Draw Term Loan Commitments shall have been
terminated as provided herein, (ii) the date that the New Delayed-Draw Term Loan
Committed Amount shall have been reduced to zero ($0) and (iii) January 31,
2005.

 

“New Delayed-Draw Term Loan Commitment Unused Fee” shall have the meaning
assigned to such term in Section 3.5(a)(iii).

 

“New Delayed-Draw Term Loan Commitment Unused Fee Calculation Period” shall have
the meaning assigned to such term in Section 3.5(a)(iii).

 

“New Delayed-Draw Term Loan Committed Amount” shall have the meaning assigned to
such term in Section 2.5(a).

 

“New Delayed-Draw Term Loan Funding Notice” shall have the meaning assigned to
such term in Section 2.5(b)(i).

 

“New Delayed-Draw Term Loan Tranches 1, 2 and 3” and “New Delayed-Draw Term Loan
Tranches” shall have the meaning assigned to such terms in Section 2.5(g).

 

“New Delayed-Draw Term Loans” shall have the meaning assigned to such term in
Section 2.5(a).

 

“New Delayed-Draw Term Note” shall have the meaning assigned to such term in
Section 2.5(f).

 

“New Fronting Commitment” means the commitment of the Fronting Bank to front New
Delayed-Draw Term Loans in an aggregate cumulative principal amount of up to the
New Delayed-Draw Term Loan Committed Amount.

 

“Required New Delayed-Draw Term Lenders” means, at any time, Lenders (other than
Defaulting Lenders) holding in the aggregate at least a majority of the unfunded
New Delayed-Draw Term Loan Commitments (and Participation Interests therein) and
the outstanding New Delayed-Draw Term Loans (and Participation Interests
therein).

 

“Required Unfunded New Delayed-Draw Term Lenders” means, at any time, Lenders
(other than Defaulting Lenders) holding in the aggregate at least a majority of
the unfunded New Delayed-Draw Term Loan Commitments (and Participation Interests
therein).

 

“Subsequent CMI Acquisition Closing” shall have the meaning assigned to the term
“Subsequent Closing” in the CMI Purchase Agreement.

 

6

--------------------------------------------------------------------------------


 

“Subsequent CMI Acquisition Closing Conditions” means, with respect to each
Subsequent CMI Acquisition Closing, if any:

 

(i)  The Initial CMI Acquisition Closing shall have occurred and no more than
one (1) Subsequent CMI Acquisition Closing shall have occurred.

 

(ii)  The Acquisition of the portion of the CMI Assets purchased in such
Subsequent CMI Acquisition Closing shall be permitted under
Section 8.6(i) (provided that the waivers set forth in paragraphs (a) and (b) of
Subpart 3.1 of the First Amendment shall have become effective with respect to
such closing) and shall have been consummated on or before May 9, 2003 in
accordance with the terms of the CMI Purchase Agreement and in compliance with
applicable law and regulatory approvals, and all material conditions precedent
to the obligation of the buyer for such Subsequent CMI Acquisition Closing under
the CMI Purchase Agreement shall have been satisfied. The CMI Purchase Agreement
shall not have been altered, amended or otherwise changed or supplemented or any
condition therein waived without the prior written consent of the Administrative
Agent.

 

SUBPART 2.3    Amendments to Section 2.1.    Subsection (a) of Section 2.1 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

2.1    Revolving Loans.

 

(a)    Revolving Commitment.    Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make available to the Borrower such Lender’s
Revolving Commitment Percentage of revolving credit loans requested by the
Borrower in Dollars (“Revolving Loans”) from time to time from the Closing Date
until the Maturity Date, or such earlier date as the Revolving Commitments shall
have been terminated as provided herein; provided, however, that (i) the sum of
the aggregate outstanding principal amount of Revolving Loans shall not exceed
FIFTY MILLION DOLLARS ($50,000,000) (as such aggregate maximum amount may be
reduced or increased from time to time as provided in Section 3.4, the
“Revolving Committed Amount”), (ii) with regard to each Lender individually, the
sum of such Lender’s outstanding Revolving Loans plus such Lender’s
Participation Interests in Letters of Credit and LOC Obligations shall not
exceed such Lender’s Revolving Commitment Percentage of the Revolving Committed
Amount and (iii) the sum of the aggregate outstanding principal amount of
Revolving Loans plus LOC Obligations shall not exceed the Revolving Committed
Amount. Revolving Loans may consist of Base Rate Loans or Eurodollar Loans, or a
combination thereof, as the Borrower may request; provided, however, that no
more than ten (10) Eurodollar Loans which are Revolving Loans shall be
outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period). Revolving Loans hereunder may be
repaid and reborrowed in accordance with the provisions hereof.

 

7

--------------------------------------------------------------------------------


 

SUBPART 2.4    Amendments to Section 2.3.    Subsection (b)(i) of Section 2.3 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

2.3    Delayed-Draw Term Loans.

 

*************

 

(b)    Delayed-Draw Term Loan Borrowings.

 

(i)  Borrowing Mechanics.  On each occasion occurring prior to the date ten
(10) Business Days prior to the Delayed-Draw Term Loan Commitment Termination
Date (and at least 30 days after the immediately preceding date of a
Delayed-Draw Term Loan borrowing, if any) that either (x) the aggregate
principal amount of Revolving Loans equals or exceeds $30,000,000 or (y) the
Borrower delivers to the Administrative Agent a Delayed-Draw Term Loan Borrowing
Request for a Delayed-Draw Term Loan of at least $10,000,000 (or an integral
multiple of $1,000,000 in excess thereof, or the remaining amount of the
Delayed-Draw Term Loan Committed Amount, if less), the Borrower shall be deemed
to have requested a Delayed-Draw Term Loan borrowing (which request shall be
irrevocable) (A) in an aggregate principal amount equal to (1) in the case of a
borrowing request deemed to have been made pursuant to clause (x) of this
subsection (i), the lesser of (I) the amount by which the aggregate principal
amount of Revolving Loans outstanding on the date such borrowing request is
deemed to have been made exceeds $20,000,000 and (II) the remaining amount of
the Delayed-Draw Term Loan Committed Amount, or (2) in the case of a borrowing
request made pursuant to clause (y) of this subsection (i), the amount of the
requested borrowing as set forth in the related Delayed-Draw Term Loan Borrowing
Request, (B) to be funded on the date ten (10) Business Days thereafter (or such
later date as the Fronting Bank and the Administrative Agent may agree with the
Borrower in order to minimize the incurrence of costs by the Borrower pursuant
to Section 3.12(a) in connection with such borrowing) and (C) unless the
Borrower shall specify otherwise in a written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent not later than 12:00
Noon (Charlotte, North Carolina time) on the third Business Day prior to the
date of the applicable borrowing, to consist of a Base Rate Loan. The
Administrative Agent shall give notice (a “Delayed-Draw Term Loan Funding
Notice”) to the Fronting Bank and each affected Lender promptly upon the
occurrence of any request or deemed request for a Delayed-Draw Term Loan
pursuant to this Section 2.3(b)(i), specifying the aggregate principal amount of
such Delayed-Draw Term Loan, whether such Delayed-Draw Term Loan shall be
comprised of Base Rate Loans, Eurodollar Loans or a combination thereof, and if
Eurodollar Loans are requested, the Interest Period(s) therefor and the portion
of such Delayed-Draw Term Loan which each such Lender is required to purchase.
Notwithstanding any other provision of this Credit Agreement to the contrary,
the proceeds of any borrowing of Delayed-Draw Term Loans deemed to have been
requested pursuant to clause (x) of this subsection (i) shall be applied to the
repayment of Revolving Loans.

 

SUBPART 2.5    Amendments to Section 2.4.    Subsections (a) and (d) of
Section 2.4 of the Existing Credit Agreement are hereby amended in their
entireties to read as follows:

 

2.4    Tranche B Term Loan.

 

(a)    Tranche B Term Commitment.    Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make available to the Borrower on the Closing Date
such Lender’s Tranche B Term Loan Percentage of a term loan in Dollars (the
“Tranche B Term Loan”) in the aggregate principal amount of ONE HUNDRED FIFTY
MILLION DOLLARS ($150,000,000) (as such aggregate

 

8

--------------------------------------------------------------------------------


 

maximum amount may be reduced from time to time by any payments or prepayments
of principal on the Tranche B Term or increased from time to time as provided in
Section 3.4, the “Tranche B Term Loan Committed Amount”). The full principal
amount of the Tranche B Term Loan shall be disbursed on the Closing Date as a
Base Rate Loan, and no portion of the Tranche B Term Loan shall consist of a
Eurodollar Loan until the date which is 5 Business Days after the Closing Date.
Thereafter, the Tranche B Term Loan may consist of Base Rate Loans or Eurodollar
Loans, or a combination thereof, as the Borrower may request; provided, however,
that no more than five (5) Eurodollar Loans which are Tranche B Term Loans shall
be outstanding hereunder at any time (it being understood that, for purposes
hereof, Eurodollar Loans with different Interest Periods shall be considered as
separate Eurodollar Loans, even if they begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
Eurodollar Loan with a single Interest Period). Amounts repaid on the Tranche B
Term Loan may not be reborrowed.

 

*************

 

(d)    Repayment of Tranche B Term Loan.    The Borrower hereby promises to pay
the outstanding principal amount of the Tranche B Term Loan in twenty-eight
(28) consecutive quarterly installments as follows (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 3.3 or
as the result of an increase in the amount of the Tranche B Term Loan Committed
Amount pursuant to Section 2.6(a) or Section 3.4(f)), unless accelerated sooner
pursuant to Section 9.2:

 

Principal Amortization Payment Dates

 

Tranche B Term

Loan Principal

Amortization

Payment

 

Each March 31, June 30, September 30 and December 31 from and including
December 31, 2001 through and including September 30, 2007

 

$

375,000

 

 

 

 

 

December 31, 2007, March 31, 2008 and June 30, 2008

 

$

35,250,000

 

 

 

 

 

Maturity Date

 

Unpaid Balance

 

 

SUBPART 2.6    New Section 2.5.    The following new Section 2.5 is hereby added
to the Existing Credit Agreement immediately following existing Section 2.4
thereof:

 

2.5    New Delayed-Draw Term Loans.

 

(a)    Term Commitment.    Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, (i) the
Fronting Bank severally agrees, to the extent, in each case, that the
Administrative Agent has received corresponding payments from other Lenders
pursuant to clause (ii) below, to make available to the Borrower up to four
(4) advances of term loans in Dollars (“New Delayed-Draw Term Loans”) from time
to time after the Delayed-Draw Term Loan Committed Amount shall have been
reduced to zero ($0) or been terminated and until the New Delayed-Draw Term Loan
Commitment Termination Date and (ii) each Lender severally agrees, for the
benefit of the Borrower, to purchase from the Fronting Bank such Lender’s New
Delayed-Draw Term Loan Commitment Percentage of each such New Delayed-Draw Term
Loan advanced by the Fronting Bank; provided, however, that (i) the aggregate
principal amount of all New Delayed-Draw Term Loans shall not exceed
TWENTY-SEVEN MILLION DOLLARS ($27,000,000) (as such aggregate maximum amount may
be reduced or increased from time to time as provided in Section 3.4, the “New
Delayed-Draw Term Loan Committed Amount”) and (ii) with regard to each Lender
individually, such Lender shall not be

 

9

--------------------------------------------------------------------------------


 

required to purchase outstanding New Delayed-Draw Term Loans in an aggregate
amount exceeding such Lender’s New Delayed-Draw Term Loan Commitment Percentage
of the New Delayed-Draw Term Loan Committed Amount. New Delayed-Draw Term Loans
may consist of Base Rate Loans or Eurodollar Loans, or a combination thereof, as
the Borrower may request (subject to the terms of this Section 2.5); provided,
however, that no more than six (6) Eurodollar Loans which are New Delayed-Draw
Term Loans shall be outstanding hereunder at any time (it being understood that,
for purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they begin on the same date,
although borrowings, extensions and conversions may, in accordance with the
provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period). Amounts repaid
or prepaid on the New Delayed-Draw Term Loans may not be reborrowed.

 

(b)    New Delayed-Draw Term Loan Borrowings.

 

(i)  Borrowing Mechanics.  On each occasion occurring after the Delayed-Draw
Term Loan Committed Amount shall have been reduced to zero ($0) or been
terminated and prior to the date ten (10) Business Days prior to the New
Delayed-Draw Term Loan Commitment Termination Date (and at least 30 days after
the immediately preceding date of a New Delayed-Draw Term Loan borrowing, if
any) that either (x) the aggregate principal amount of Revolving Loans equals or
exceeds $30,000,000 or (y) the Borrower delivers to the Administrative Agent a
New Delayed-Draw Term Loan Borrowing Request for a New Delayed-Draw Term Loan of
at least $10,000,000 (or an integral multiple of $1,000,000 in excess thereof,
or the remaining amount of the Delayed-Draw Term Loan Committed Amount, if
less), the Borrower shall be deemed to have requested a New Delayed-Draw Term
Loan borrowing (which request shall be irrevocable) (A) in an aggregate
principal amount equal to (1) in the case of a borrowing request deemed to have
been made pursuant to clause (x) of this subsection (i), the lesser of (I) the
amount by which the aggregate principal amount of Revolving Loans outstanding on
the date such borrowing request is deemed to have been made exceeds $20,000,000
and (II) the remaining amount of the New Delayed-Draw Term Loan Committed
Amount, or (2) in the case of a borrowing request made pursuant to clause (y) of
this subsection (i), the amount of the requested borrowing as set forth in the
related New Delayed-Draw Term Loan Borrowing Request, (B) to be funded on the
date ten (10) Business Days thereafter (or such later date as the Fronting Bank
and the Administrative Agent may agree with the Borrower in order to minimize
the incurrence of costs by the Borrower pursuant to Section 3.12(a) in
connection with such borrowing) and (C) unless the Borrower shall specify
otherwise in a written notice (or telephonic notice promptly confirmed in
writing) to the Administrative Agent not later than 12:00 Noon (Charlotte, North
Carolina time) on the third Business Day prior to the date of the applicable
borrowing, to consist of a Base Rate Loan. The Administrative Agent shall give
notice (a “New Delayed-Draw Term Loan Funding Notice”) to the Fronting Bank and
each affected Lender promptly upon the occurrence of any request or deemed
request for a New Delayed-Draw Term Loan pursuant to this Section 2.5(b)(i),
specifying the aggregate principal amount of such New Delayed-Draw Term Loan,
whether such New Delayed-Draw Term Loan shall be comprised of Base Rate Loans,
Eurodollar Loans or a combination thereof, and if Eurodollar Loans are
requested, the Interest Period(s) therefor and the portion of such New
Delayed-Draw Term Loan which each such Lender is required to purchase.
Notwithstanding any other provision of this Credit Agreement to the contrary,
the proceeds of any borrowing of New Delayed-Draw Term Loans deemed to have been
requested pursuant to clause (x) of this subsection (i) shall be applied to the
repayment of Revolving Loans.

 

10

--------------------------------------------------------------------------------


 

(ii)  Minimum Amounts.  Each Eurodollar Loan or Base Rate Loan that is a New
Delayed-Draw Term Loan shall be in a minimum aggregate principal amount of
$10,000,000 and integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the New Delayed-Draw Term Loan Committed Amount, if less).

 

(iii)  Advances.  In respect of each proposed New Delayed-Draw Term Loan
advance, (A) each Lender will make available to the Administrative Agent (for
the account of the Fronting Bank) as specified in Section 3.15(a), or in such
other manner as the Administrative Agent may specify in writing, by 2:00 P.M.
(Charlotte, North Carolina time) on the date specified in the applicable New
Delayed-Draw Term Loan Funding Notice in Dollars and in immediately available
funds, an amount equal to such Lender’s New Delayed-Draw Term Loan Commitment
Percentage of such proposed New Delayed-Draw Term Loan borrowing, as payment by
such Lender of the purchase price for the assignment by the Fronting Bank to
such Lender of such Lender’s ratable share of such New Delayed-Draw Term Loan
borrowing (which amounts shall be held in trust by the Administrative Agent
until (1) the Fronting Bank has made available to the Administrative Agent
corresponding funds representing the proceeds of the related New Delayed-Draw
Term Loan and (2) the Administrative Agent has made the proceeds of such New
Delayed-Draw Term Loan available to the Borrower in the manner provided below)
and (B) the Fronting Bank will make available to the Administrative Agent (for
the account of the Borrower) by 2:30 P.M. (Charlotte, North Carolina time) on
the applicable borrowing date in Dollars and in immediately available funds, an
amount equal to the amount of the proposed New Delayed-Draw Term Loan or, if
less, an amount corresponding to the aggregate amount of funds delivered by
other Lenders to the Administrative Agent (for the account of the Fronting Bank)
in connection with such New Delayed-Draw Term Loan. Funds so deposited with the
Administrative Agent by the Fronting Bank will then be made available to the
Borrower by the Administrative Agent by crediting the account of the Borrower on
the books of such office with the amount made available to the Administrative
Agent by the Fronting Bank and in like funds as received by the Administrative
Agent.

 

(c)    New Delayed-Draw Term Loan Assignments.    Concurrently with making the
proceeds of a New Delayed-Draw Term Loan borrowing available to the Borrower
pursuant to Section 2.5(b)(iii) above, the Administrative Agent shall turn over
to the Fronting Bank the funds deposited with, and held in trust by, the
Administrative Agent by the Lenders in connection with such New Delayed-Draw
Term Loan borrowing, whereupon, in each case, automatically the Fronting Bank
shall be deemed to have irrevocably sold and assigned to each Lender holding at
such time a New Delayed-Draw Term Loan Commitment (each such Lender being
referred to in this Section 2.5(c), an “New Delayed-Draw Term Lender”), without
recourse to the Fronting Bank (except that the Fronting Bank shall be deemed to
represent to each New Delayed-Draw Term Lender that (i) the Fronting Bank is the
legal and beneficial owner of the interest in the New Delayed-Draw Term Loan
purported to be assigned to such New Delayed-Draw Term Lender and (ii) such
interest in the New Delayed-Draw Term Loan is free and clear of any adverse
claim), and each New Delayed-Draw Term Lender shall be deemed to have purchased
and assumed from the Fronting Bank, without recourse to the Fronting Bank
(except in respect of the deemed representations of the Fronting Bank set forth
above), an interest in the Fronting Bank’s rights and obligations under the
Credit Agreement with respect to such New Delayed-Draw Term Loan in an amount
equal to such Lender’s New Delayed-Draw Term Loan Commitment Percentage of such
New Delayed-Draw Term Loan. The Administrative Agent shall make appropriate
entries in the Register in respect of each assignment of New Delayed-Draw Term
Loans effected pursuant to the terms of this Section 2.5(c).

 

11

--------------------------------------------------------------------------------


 

(d)    Repayment of New Delayed-Draw Term Loans.    The Borrower hereby promises
to pay the aggregate principal amount of the New Delayed-Draw Term Loans
outstanding as of the New Delayed-Draw Term Loan Commitment Termination Date in
fifteen (15) consecutive quarterly installments as follows (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to
Section 3.3), unless accelerated sooner pursuant to Section 9.2:

 

Principal Amortization Payment Dates

 

New

Delayed-Draw

Term Loan

Principal

Amortization

Payment (% of

Total New

Delayed-

Draw Term

Loans

outstanding at the

New Delayed-

Draw Term Loan

Commitment

Termination Date)

 

Each March 31, June 30, September 30 and December 31 from and including
March 31, 2005 through and including September 30, 2007

 

0.25

%

 

 

 

 

December 31, 2007, March 31, 2008, June 30, 2008 and Maturity Date

 

24.31250

%

 

(e)    Interest.    Subject to the provisions of Section 3.1, the New
Delayed-Draw Term Loans shall bear interest at a per annum rate equal to:

 

(i)  Base Rate Loans.  During such periods as the New Delayed-Draw Term Loans
shall be comprised in whole or in part of Base Rate Loans, such Base Rate Loans
shall bear interest at a per annum rate equal to the Adjusted Base Rate.

 

(ii)  Eurodollar Loans.  During such periods as the New Delayed-Draw Term Loans
shall be comprised in whole or in part of Eurodollar Loans, such Eurodollar
Loans shall bear interest at a per annum rate equal to the Adjusted Eurodollar
Rate.

 

The Borrower hereby promises to pay interest on the New Delayed-Draw Term Loans
in arrears on each applicable Interest Payment Date (or at such other times as
may be specified herein).

 

(f)    New Delayed-Draw Term Notes.    The Borrower hereby agrees that, upon the
request to the Administrative Agent by any Lender, the Borrower will execute and
deliver to such Lender a promissory note evidencing the New Delayed-Draw Term
Loans of such Lender, substantially in the form of Exhibit 2.5(f), with
appropriate insertions as to date and principal amount (a “New Delayed-Draw Term
Note”).

 

(g)    New Delayed-Draw Term Loan Tranches.    Notwithstanding any other
provision to the contrary contained in this Credit Agreement, for purposes of
administration of the New Delayed-Draw Term Loans:

 

(i)  The term loan facility described in this Section 2.5 shall be deemed to
consist of one (1) separate $20,000,000 tranche (“New Delayed-Draw Term Loan
Tranche 1”), one (1) separate tranche (“New Delayed-Draw Term Loan Tranche 2”)
in an amount equal to the amount by which the New Delayed Draw Term Loan
Committed Amount as of the first date that a New Delayed-Draw Term Loan advance
is requested or deemed to be requested under Section 2.5(b)(i) exceeds
$20,000,000 (but such tranche shall not exceed $20,000,000) and, if applicable,
one (1) separate tranche (“New Delayed-Draw Term Loan Tranche 3” and,
collectively with New Delayed-Draw Term Loan Tranches 1 and 2, the “New Delayed
Draw Term Loan Tranches”) in an amount equal to the amount by which the New
Delayed Draw

 

12

--------------------------------------------------------------------------------


 

Term Loan Committed Amount as of the first date that a New Delayed-Draw Term
Loan advance is requested or deemed to be requested under
Section 2.5(b)(i) exceeds $40,000,000.

 

(ii)  Each Lender’s New Delayed-Draw Term Loan Commitment shall be allocated
ratably over each of the New Delayed-Draw Term Loan Tranches.

 

(iii)  Advances of New Delayed-Draw Term Loans (A) shall be funded from the New
Delayed-Draw Term Loan Tranches in chronological order, beginning with New
Delayed-Draw Term Loan Tranche 1, and (B) shall not be funded under the next
succeeding chronologically higher New Delayed-Draw Term Loan Tranche until
availability under the chronologically lower New Delayed-Draw Term Loan Tranche
shall have been fully utilized.

 

SUBPART 2.7    New Section 2.6.    The following new Section 2.6 is hereby added
to the Existing Credit Agreement immediately following new Section 2.5 thereof:

 

2.6    Conversion of Delayed-Draw Term Loans into Tranche B Term Loans.

 

Notwithstanding any other provision to the contrary contained in this Credit
Agreement, on each of March 31, 2003 and the Delayed-Draw Term Loan Commitment
Termination Date:

 

(a)  Automatically (i) outstanding Delayed-Draw Term Loans in an aggregate
principal amount (derived ratably from all of the Lenders holding Delayed-Draw
Term Loans) equal to (x) in the case of the conversion occurring at March 31,
2003, $50,000,000 or (y) in the case of the conversion occurring on the
Delayed-Draw Term Loan Commitment Termination Date, the aggregate then
outstanding principal balance of the Delayed-Draw Term Loans, shall be converted
into, and thereafter for all purposes of this Credit Agreement and the other
Credit Documents shall be deemed to be, Tranche B Term Loans, (ii) the Tranche B
Term Loan Committed Amount shall be increased by a corresponding amount over the
amount thereof then in effect, (iii) in the case of the conversion occurring at
March 31, 2003, the amortization table set forth in Section 2.4(d) shall be
replaced with the amortization table set forth below:

 

Principal Amortization Payment Dates

 

Tranche B Term

Loan Principal

Amortization

Payment

 

Each March 31, June 30, September 30 and December 31 from and including
December 31, 2001 through and including March 31, 2003

 

$

375,000.00

 

 

 

 

 

Each March 31, June 30, September 30 and December 31 from and including June 30,
2003 through and including September 30, 2007

 

$

502,285.00

 

 

 

 

 

December 31, 2007, March 31, 2008 and June 30, 2008

 

$

47,177,217.50

 

 

 

 

 

Maturity Date

 

Unpaid Balance

 

 

and (iv) in the case of the conversion occurring on the Delayed-Draw Term Loan
Commitment Termination Date, (A) beginning with the Principal Amortization
Payment Date occurring on December 31, 2003, the amount of each Principal
Amortization Payment on the Tranche B Term Loan shall be increased to the
smallest amount that, when allocated ratably (based on outstandings) among all
of the Lenders holding Tranche B Term Loans immediately after giving effect to
such conversion, would provide (assuming all other things to be equal) for each
of the Lenders under the Tranche B Term Loans immediately prior to giving effect
to such conversion to receive in connection with such Principal Amortization
Payment an amount at least equal to the amount that such Lender would have
received had such conversion (and the corresponding adjustment to such Principal
Amortization Payment pursuant to this Section 2.6(a)(iv)) not taken

 

13

--------------------------------------------------------------------------------


 

place and (B) the Principal Amortization Payment for the Tranche B Term Loans on
the Maturity Date thereof shall be in the amount equal to the then unpaid
balance thereof.

 

(b)  The Borrower hereby agrees that, upon the request to the Administrative
Agent by any Lender who becomes a holder of Tranche B Term Loans pursuant to the
operation of clause (a), the Borrower will execute and deliver to such Lender a
Tranche B Term Note with appropriate insertions as to date and principal amount.

 

SUBPART 2.8    Amendments to Section 3.3.    Subsections (a) and (b)(vii) of
Section 3.3 of the Existing Credit Agreement are hereby amended in their
entireties to read as follows:

 

3.3    Prepayments.

 

(a)    Voluntary Prepayments.    The Borrower shall have the right to prepay
Loans in whole or in part from time to time upon prior notice to the
Administrative Agent; provided, however, that (i) each partial prepayment of
Loans shall be in a minimum principal amount of $1,000,000 and integral
multiples of $500,000 in excess thereof (or the then remaining principal balance
of the Revolving Loans, the Delayed-Draw Term Loans, the Tranche B Term Loan or
the New Delayed-Draw Term Loans, as applicable, if less) and (ii) any prepayment
of the Delayed-Draw Term Loans, the Tranche B Term Loan or the New Delayed-Draw
Term Loans shall be applied ratably to the Delayed-Draw Term Loans, the Tranche
B Term Loan and the New Delayed-Draw Term Loans (in each case ratably to
remaining Principal Amortization Payments). Subject to the foregoing terms,
amounts prepaid under this Section 3.3(a) shall be applied as the Borrower may
elect; provided that if the Borrower shall fail to specify with respect to any
voluntary prepayment, such voluntary prepayment shall be applied first to
Revolving Loans and then ratably to the Delayed-Draw Term Loans, the Tranche B
Term Loan and the New Delayed-Draw Term Loans (in each case ratably to remaining
Principal Amortization Payments), in each case first to Base Rate Loans and then
to Eurodollar Loans in direct order of Interest Period maturities. All
prepayments under this Section 3.3(a) shall be subject to Section 3.12, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment. The Administrative
Agent shall promptly notify each affected Lender of receipt by the
Administrative Agent of any notice from the Borrower pursuant to this
Section 3.3(a).

 

(b)    Mandatory Prepayments.

 

*************

 

(vii)  Application of Mandatory Prepayments.  All amounts required to be paid
pursuant to this Section 3.3(b) shall be applied as follows: (A) with respect to
all amounts prepaid pursuant to Section 3.3(b)(i)(A), to Revolving Loans and
(after all Revolving Loans have been repaid) to a cash collateral account in
respect of LOC Obligations, (B) with respect to all amounts prepaid pursuant to
Section 3.3(b)(i)(B), to a cash collateral account in respect of LOC Obligations
and (C) with respect to all amounts prepaid pursuant to Section 3.3(b)(ii),
(iii), (iv), (v) or (vi), pro rata to the Delayed-Draw Term Loans, the Tranche B
Term Loan and the New Delayed-Draw Term Loans (in each case ratably to remaining
Principal Amortization Payments). Within the parameters of the applications set
forth above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Loans in direct order of Interest Period maturities. All prepayments
under this Section 3.3(b) shall be subject to Section 3.12, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.

 

SUBPART 2.9    Amendments to Section 3.4.    The heading of Section 3.4 of the
Existing Credit Agreement is hereby amended to read as follows, subsections (a),
(c) and (e) of Section 3.4 of the Existing Credit Agreement are hereby amended
in their entireties to read as follows and the following

 

14

--------------------------------------------------------------------------------


 

new subsections (f) and (g) are hereby added to Section 3.4 of the Existing
Credit Agreement immediately following existing subsection (e) thereof:

 

3.4    Termination and Reduction of Commitments; Increase of New Delayed-Draw
Term Loan Commitments.

 

(a)    Voluntary Reductions.

 

(i)  Revolving Committed Amount.  The Borrower from time to time may permanently
reduce or terminate the Revolving Committed Amount in whole or in part (in
minimum aggregate amounts of $2,000,000 or in integral multiples of $500,000 in
excess thereof (or, if less, the full remaining amount of the then applicable
Revolving Committed Amount)) upon three (3) Business Days’ prior written notice
to the Administrative Agent; provided, however, that (i) the Revolving Committed
Amount may not be reduced or terminated prior to the New Delayed-Draw Term Loan
Commitment Termination Date and (ii) no such termination or reduction of the
Revolving Committed Amount shall be made which would cause the sum of the
aggregate outstanding principal amount of Revolving Loans plus LOC Obligations
to exceed the Revolving Committed Amount, unless, concurrently with such
termination or reduction, the Revolving Loans are repaid to the extent necessary
to eliminate such excess. The Administrative Agent shall promptly notify each
affected Lender of receipt by the Administrative Agent of any notice from the
Borrower pursuant to this Section 3.4(a)(i).

 

(ii)  Delayed-Draw Term Loan Committed Amount.  The Borrower from time to time
after March 31, 2003 may permanently reduce or terminate the Delayed-Draw Term
Loan Committed Amount in whole or in part (in minimum aggregate amounts of
$2,000,000 or in integral multiples of $500,000 in excess thereof (or, if less,
the full remaining amount of the then applicable Delayed-Draw Term Loan
Committed Amount)) upon three (3) Business Days’ prior written notice to the
Administrative Agent. The Administrative Agent shall promptly notify each
affected Lender of receipt by the Administrative Agent of any notice from the
Borrower pursuant to this Section 3.4(a)(ii).

 

(iii)  New Delayed-Draw Term Loan Committed Amount.  The Borrower from time to
time may permanently reduce or terminate the New Delayed-Draw Term Loan
Committed Amount in whole or in part (in minimum aggregate amounts of $2,000,000
or in integral multiples of $500,000 in excess thereof (or, if less, the full
remaining amount of the then applicable New Delayed-Draw Term Loan Committed
Amount)) upon three (3) Business Days’ prior written notice to the
Administrative Agent; provided, however, that no such termination or reduction
of the New Delayed-Draw Term Loan Committed Amount shall be made which would
cause the New Delayed-Draw Term Loan Committed Amount to be less than the
outstanding principal amount of Revolving Loans with respect to which a request
for a New Delayed-Draw Term Loan to refinance such Revolving Loans is in effect
pursuant to Section 2.5(b)(i)(x). The Administrative Agent shall promptly notify
each affected Lender of receipt by the Administrative Agent of any notice from
the Borrower pursuant to this Section 3.4(a)(iii).

 

*************

 

(c)    (i)    Delayed-Draw Term Loan Commitments.    Unless terminated sooner
pursuant to Section 3.4(a)(ii) or Section 9.2, (A) concurrently with the making
of each Delayed-Draw Term Loan, the Delayed-Draw Term Loan Committed Amount
automatically shall be permanently reduced by the amount of such Delayed-Draw
Term Loan and (B) the Delayed-Draw Term Loan Commitments and the Fronting
Commitment shall automatically terminate on the Delayed-Draw Term Loan
Commitment Termination Date.

 

15

--------------------------------------------------------------------------------


 

(ii)  New Delayed-Draw Term Loan Commitments.  Unless terminated sooner pursuant
to Section 3.4(a)(iii) or Section 9.2, (A) concurrently with the making of each
New Delayed-Draw Term Loan, the New Delayed-Draw Term Loan Committed Amount
automatically shall be permanently reduced by the amount of such New
Delayed-Draw Term Loan and (B) the New Delayed-Draw Term Loan Commitments and
the New Fronting Commitment shall automatically terminate on the New
Delayed-Draw Term Loan Commitment Termination Date.

 

*************

 

(e)    General.    The Borrower shall pay to the Administrative Agent for the
account of the Lenders in accordance with the terms of Section 3.5(a)(i),
Section 3.5(a)(ii) or Section 3.5(a)(iii), as applicable, (i) on the date of
each termination or reduction of the Revolving Committed Amount, the Revolving
Commitment Unused Fee accrued through the date of such termination or reduction
on the amount of the Revolving Committed Amount so terminated or reduced,
(ii) on the date of each termination or reduction of the Delayed-Draw Term Loan
Committed Amount, the Delayed-Draw Term Loan Commitment Unused Fee accrued
through the date of such termination or reduction on the amount of the
Delayed-Draw Term Loan Committed Amount so terminated or reduced and (iii) on
the date of each termination or reduction of the New Delayed-Draw Term Loan
Committed Amount, the New Delayed-Draw Term Loan Commitment Unused Fee accrued
through the date of such termination or reduction on the amount of the New
Delayed-Draw Term Loan Committed Amount so terminated or reduced.

 

(f)    Increase in Credit Facilities.    The Borrower shall have the right on no
more than five (5) separate occasions during the period from the First Amendment
Effective Date to cause the Revolving Committed Amount, the Tranche B Term Loan
Committed Amount and/or the New Delayed-Draw Term Loan Committed Amount to be
increased in an aggregate amount of not more than $23,000,000, subject, however,
in any such case, to satisfaction of the following conditions precedent:

 

(1)  such increase shall become effective (A) on or before the New Delayed-Draw
Term Loan Commitment Termination Date and (B) in the case of an increase in the
New Delayed-Draw Term Loan Committed Amount, prior to the first date that a New
Delayed-Draw Term Loan advance is requested or deemed to be requested under
Section 2.5(b)(i);

 

(2)  no Event of Default shall have occurred and be continuing on the date on
which such increase is to become effective;

 

(3)  the representations and warranties set forth in Section 6 of this Credit
Agreement shall be true and correct in all material respects on and as of the
date on which such increase is to become effective;

 

(4)  on or before the date on which such increase is to become effective, the
Administrative Agent shall have received (1) for its own account, such fees and
expenses of the Administrative Agent paid in connection with such increase as
are mutually acceptable to the Administrative Agent and the Borrower and (2) for
the account of each Person providing an additional Commitment, an upfront fee in
an amount required such Person and mutually acceptable to the Administrative
Agent and the Borrower and to be determined at such time;

 

(5)  the aggregate amount of any such increase hereunder shall be in a minimum
amount of $1,000,000 (and in integral multiples of $100,000 in excess thereof);

 

16

--------------------------------------------------------------------------------


 

(6)  such requested increase shall be effective on such date only to the extent
that, on or before such date, the Administrative Agent shall have (A) received
and accepted from one or more Eligible Assignees a New Commitment Agreement,
with respect to the additional Commitment of such Person and (B) in the case of
a proposed increase in the Tranche B Term Loan Committed Amount pursuant to this
Section 3.4(f), received from the Person providing such additional Tranche B
Term Loan Commitment proceeds in Dollars in an amount equal to (1) in the case
of an existing Lender with a Tranche B Term Loan Commitment immediately prior to
such increase, the applicable increase in such Lender’s Tranche B Term Loan
Percentage as a result of such increase in the Tranche B Term Loan Committed
Amount or (2) in the case of a Person not previously a Lender hereunder with a
Tranche B Term Loan Commitment, such Person’s Tranche B Term Loan Percentage of
the Tranche B Term Loan Committed Amount after giving effect to such increase;
and

 

(7)  upon the execution of any New Commitment Agreement, the Borrower, if so
requested by the Person providing such additional Commitment, shall execute and
deliver an appropriate Note to such Person, which, in the case of an existing
Lender shall replace the Revolving Note, Tranche B Term Note or New Delayed-Draw
Term Note, as applicable, previously issued to such Lender, if any.

 

(g)  Upon the effectiveness of the increase in the Revolving Committed Amount,
Tranche B Term Loan Committed Amount or the New Delayed-Draw Term Loan Committed
Amount, as applicable, pursuant to subsection (f), (i) the Revolving Commitment
Percentage, Tranche B Term Loan Percentage or New Delayed-Draw Term Loan
Commitment Percentage, as applicable, of each Lender shall be automatically
adjusted to give effect to such increase, provided that (A) the amount of each
Lender’s Revolving Commitment, Tranche B Term Loan Commitment and New
Delayed-Draw Term Loan Commitment (other than a Lender whose Revolving
Commitment, Tranche B Term Loan Commitment or New Delayed-Draw Term Loan
Commitment shall have been increased in connection with such increase) shall
remain unchanged and (B) the amount of Revolving Loans, Tranche B Term Loans and
New Delayed-Draw Term Loans held by each Lender shall remain unchanged
(excluding any subsequent extensions of credit in respect of available
Commitments), (ii) in the case of an increase in the Revolving Committed Amount
or the Tranche B Term Loan Committed Amount, the Borrower, the Administrative
Agent and the Lenders will use all commercially reasonable efforts to assign and
assume outstanding Loans of the affected category to conform the respective
amounts thereof held by each Lender to the respective Revolving Commitment
Percentages and/or Tranche B Term Loan Percentages, as applicable, as so
adjusted, it being understood that the parties hereto shall use commercially
reasonable efforts to avoid prepayment or assignment of any affected Loan that
is a Eurodollar Loan on a day other than the last day of the Interest Period
applicable thereto and (iii) in the case of an increase in the Tranche B Term
Loan Committed Amount, (A) beginning with the Principal Amortization Payment
Date next succeeding the date of such increase, the amount of each Principal
Amortization Payment on the Tranche B Term Loans shall be increased by the
minimum amount that, when allocated ratably (based on outstandings) among all of
the Lenders holding Tranche B Term Loans immediately after giving effect to such
increase in the Tranche B Term Loan Committed Amount, would provide (assuming
all other things to be equal) for each of the Lenders under the Tranche B Term
Loans immediately prior to giving effect to such increase in the Tranche B Term
Loan Committed Amount to receive in connection with such Principal Amortization
Payment an amount at least equal to the amount that such Lender would have
received had such increase in the Tranche B Term Loan Committed Amount (and the
corresponding adjustment to such Principal Amortization Payment pursuant to this
Section 3.4(g)) not taken place and (B) the Principal Amortization Payment for
the Tranche B Term Loans on the Maturity Date thereof shall be in the amount
equal to the then unpaid balance thereof.

 

17

--------------------------------------------------------------------------------


 

SUBPART 2.10    Amendments to Section 3.5.    Clause (ii) of Section 3.5(a) of
the Existing Credit Agreement is hereby amended to read as follows and the
following new clause (iii) is hereby added to Section 3.5(a) of the Existing
Credit Agreement immediately following existing clause (ii) thereof:

 

3.5    Fees.

 

(a)    Unused Fees.

 

*************

 

(ii)  Delayed-Draw Term Loan Commitment Unused Fee.  In consideration of the
Delayed-Draw Term Loan Commitments of the Lenders hereunder, the Borrower
promises to pay to the Administrative Agent for the account of each Lender a fee
(the “Delayed-Draw Term Loan Commitment Unused Fee”) on the then applicable
Delayed-Draw Term Loan Committed Amount computed at a per annum rate for each
day during the applicable Delayed-Draw Term Loan Commitment Unused Fee
Calculation Period (hereinafter defined) at a rate of 2.00%. The Delayed-Draw
Term Loan Commitment Unused Fee shall commence to accrue on the Closing Date and
shall be due and payable in arrears on the last Business Day of each March,
June, September and December (and on any date that the Delayed-Draw Term Loan
Committed Amount is reduced and on the Delayed-Draw Term Loan Commitment
Termination Date) for the immediately preceding quarter (or portion thereof)
(each such quarter or portion thereof for which the Delayed-Draw Term Loan
Commitment Unused Fee is payable hereunder being herein referred to as a
“Delayed-Draw Term Loan Commitment Unused Fee Calculation Period”), beginning
with the payment due on December 31, 2001.

 

(iii)  New Delayed-Draw Term Loan Commitment Unused Fee.  In consideration of
the New Delayed-Draw Term Loan Commitments of the Lenders hereunder, the
Borrower promises to pay to the Administrative Agent for the account of each
Lender a fee (the “New Delayed-Draw Term Loan Commitment Unused Fee”) on the
then applicable New Delayed-Draw Term Loan Committed Amount computed at a per
annum rate for each day during the applicable New Delayed-Draw Term Loan
Commitment Unused Fee Calculation Period (hereinafter defined) at a rate of
2.50%. The New Delayed-Draw Term Loan Commitment Unused Fee shall commence to
accrue on the First Amendment Effective Date and shall be due and payable in
arrears on the last Business Day of each March, June, September and December
(and on any date that the New Delayed-Draw Term Loan Committed Amount is reduced
and on the New Delayed-Draw Term Loan Commitment Termination Date) for the
immediately preceding quarter (or portion thereof) (each such quarter or portion
thereof for which the New Delayed-Draw Term Loan Commitment Unused Fee is
payable hereunder being herein referred to as a “New Delayed-Draw Term Loan
Commitment Unused Fee Calculation Period”), beginning with the payment due on
March 31, 2003.

 

SUBPART 2.11    Amendments to Section 3.12.    Section 3.12 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

 

3.12    Compensation.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)  any Continuation, Conversion, payment or prepayment of any Loan other than
a Base Rate Loan on a day other than the last day of the Interest Period for
such Loan

 

18

--------------------------------------------------------------------------------


 

(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise), including, without limitation, any Conversion or prepayment of any
Eurodollar Loan associated with any conversion of Delayed-Draw Loans into
Tranche B Term Loans pursuant to Section 2.6 or with any increase in the
Revolving Committed Amount, Tranche B Term Loan Committed Amount or the New
Delayed-Draw Term Loan Committed Amount pursuant to Section 3.4(f);

 

(b)  any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, Continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)  any assignment of a Eurodollar Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 3.17 or in connection with any conversion of Delayed-Draw Loans into
Tranche B Term Loans pursuant to Section 2.6 or any increase in the Revolving
Committed Amount, Tranche B Term Loan Committed Amount or the New Delayed-Draw
Term Loan Committed Amount pursuant to Section 3.4(f);

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.12, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Interbank Offered Rate for such Loan by a matching
deposit or other borrowing in the applicable offshore Dollar interbank market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Loan was in fact so funded. The covenants of the Borrower set forth
in this Section 3.12 shall survive the repayment of the Loans, LOC Obligations
and other obligations under the Credit Documents and the termination of the
Commitments hereunder.

 

SUBPART 2.12    Amendments to Section 3.13. Section 3.13 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

3.13    Pro Rata Treatment.

 

Except to the extent otherwise provided herein:

 

(a)    Loans.    Each payment or (subject to the terms of Section 3.3)
prepayment of principal of any Loan or reimbursement obligations arising from
drawings under Letters of Credit, each payment of interest on the Loans or
reimbursement obligations arising from drawings under Letters of Credit, each
payment of Revolving Commitment Unused Fees, each payment of Delayed-Draw Term
Loan Commitment Unused Fees, each payment of the Standby Letter of Credit Fee,
each payment of the Trade Letter of Credit Fee, each payment of New Delayed-Draw
Term Loan Commitment Unused Fees, each reduction of the Revolving Committed
Amount and each conversion or extension of any Loan, shall be allocated pro rata
among the Lenders in accordance with the respective principal amounts of their
outstanding Loans of the applicable type and Participation Interests in Loans of
the applicable type and Letters of Credit.

 

(b)    Advances.    No Lender shall be responsible for the failure or delay by
any other Lender in its obligation to make its ratable share of a borrowing (or,
in the case of a Delayed-Draw Term Loan borrowing or a New Delayed-Draw Term
Loan borrowing, a purchase of assignments from the Fronting Bank) hereunder;
provided, however, that the failure of any Lender to fulfill its obligations
hereunder shall not relieve any other Lender of its obligations hereunder.
Unless the Administrative Agent shall have been notified by any

 

19

--------------------------------------------------------------------------------


 

Lender prior to the date of any requested borrowing that such Lender does not
intend to make available to the Administrative Agent its ratable share of such
borrowing (and/or, in the case of a Delayed-Draw Term Loan borrowing or a New
Delayed-Draw Term Loan borrowing, a purchase of assignments from the Fronting
Bank) to be made on such date, the Administrative Agent (and/or, in the case of
a Delayed-Draw Term Loan borrowing or a New Delayed-Draw Term Loan borrowing,
the Fronting Bank) may assume that such Lender has made such amount available to
the Administrative Agent on the date of such borrowing, and the Administrative
Agent (and, in the case of a Delayed-Draw Term Loan borrowing or a New
Delayed-Draw Term Loan borrowing, the Fronting Bank) in reliance upon such
assumption, may (in its (or their, as applicable) sole discretion but without
any obligation to do so) make available to the Borrower a corresponding amount.
If such corresponding amount is not in fact made available to the Administrative
Agent (or, in the case of a Delayed-Draw Term Loan borrowing or a New
Delayed-Draw Term Loan borrowing, the Fronting Bank), the Administrative Agent
(or, in the case of a Delayed-Draw Term Loan borrowing or a New Delayed-Draw
Term Loan borrowing, the Fronting Bank) shall be able to recover such
corresponding amount from such Lender. If such Lender does not pay such
corresponding amount forthwith upon demand therefor by the Administrative Agent
(or, in the case of a Delayed-Draw Term Loan borrowing or a New Delayed-Draw
Term Loan borrowing, the Fronting Bank), the Administrative Agent will promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent (or, in the case of a Delayed-Draw Term Loan
borrowing or a New Delayed-Draw Term Loan borrowing, the Fronting Bank). The
Administrative Agent (or, in the case of a Delayed-Draw Term Loan borrowing or a
New Delayed-Draw Term Loan borrowing, the Fronting Bank) shall also be entitled
to recover from the Lender or the Borrower, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent (or the Fronting Bank, as
applicable) to the Borrower to the date such corresponding amount is recovered
by the Administrative Agent (or the Fronting Bank, as applicable) at a per annum
rate equal to (i) from the Borrower at the applicable rate for the applicable
borrowing pursuant to the Notice of Borrowing, the Delayed-Draw Term Loan
Funding Notice or the New Delayed-Draw Term Loan Funding Notice and (ii) from a
Lender at the Federal Funds Rate.

 

SUBPART 2.13    Amendments to Section 3.17. Section 3.17 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

3.17    Replacement of Affected Lenders.

 

If (i) any Lender having a Revolving Commitment, a Delayed-Draw Term Loan
Commitment or a New Delayed-Draw Term Loan Commitment becomes a Defaulting
Lender or otherwise defaults in its Revolving Commitment, Delayed-Draw Term Loan
Commitment or New Delayed-Draw Term Loan Commitment, as applicable, (ii) any
Credit Party is required to make any payments to any Lender under Section 3.6,
Section 3.9 or Section 3.11 in excess of the proportionate amount (based on the
respective Commitments and/or Loans of the Lenders) of corresponding payments
required to be made to the other Lenders or (iii) any Lender is unable or
unwilling to make, maintain, and fund Eurodollar Loans as contemplated by
Section 3.8, the Borrower shall have the right, if no Event of Default then
exists, to replace such Lender (the “Replaced Lender”) with one or more other
Eligible Assignee or Eligible Assignees, none of whom shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”), provided that (a) at the time of any replacement pursuant
to this Section 3.17, the Replaced Lender and Replacement Lender shall enter
into an Assignment and Acceptance pursuant to which the Replacement Lender shall
acquire all or a portion, as the case may be, of the Commitments and outstanding
Loans of, and participation in Letters of Credit by,

 

20

--------------------------------------------------------------------------------


 the Replaced Lender and (b) all obligations of the Borrower owing to the
Replaced Lender relating to the Loans so replaced (including, without
limitation, such increased costs and excluding those specifically described in
clause (a) above in respect of which the assignment purchase price has been, or
is concurrently being paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon the execution of the appropriate
Assignment and Acceptance, the payment of amounts referred to in clauses (a) and
(b) above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by the Borrower,
the Replacement Lender shall become a Lender hereunder and the Replaced Lender
shall cease to constitute a Lender hereunder with respect to such replaced
Loans, except with respect to indemnification provisions under this Credit
Agreement, which shall survive as to such Replaced Lender. Notwithstanding
anything to the contrary contained above, (1) the Lender that acts as the
Issuing Lender may not be replaced hereunder at any time that it has Letters of
Credit outstanding hereunder unless arrangements reasonably satisfactory to the
Issuing Lender (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer reasonably satisfactory to such
Issuing Lender or the depositing of cash collateral into a cash collateral
account maintained with the Administrative Agent in amounts and pursuant to
arrangements reasonably satisfactory to such Issuing Lender) have been made with
respect to such outstanding Letters of Credit and (2) the Lender that acts as
the Administrative Agent may not be replaced hereunder except in accordance with
the terms of Section 10.9. The Replaced Lender shall be required to deliver for
cancellation its applicable Notes to be canceled on the date of replacement, or
if any such Note is lost or unavailable, such other assurances or
indemnification therefor as the Borrower may reasonably request.

 

SUBPART 2.14    Amendments to Section 5.2.    Section 5.2 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

 

5.2    Conditions to all Extensions of Credit.

 

The obligations of each Lender to make, convert or extend any Loan and of the
Issuing Lender to issue or extend any Letter of Credit (including the initial
Loans and the initial Letter of Credit) are subject to satisfaction of the
following conditions in addition to satisfaction on the Closing Date of the
conditions set forth in Section 5.1:

 

(a)  The Borrower shall have delivered (i) in the case of any Loan (or any
portion thereof), an appropriate Notice of Borrowing (or (x) in the case of a
request for a Delayed-Draw Term Loan, the Administrative Agent shall have
delivered a Delayed-Draw Term Loan Funding Notice and (y) in the case of a
request for a New Delayed-Draw Term Loan, the Administrative Agent shall have
delivered a New Delayed-Draw Term Loan Funding Notice) or Notice of
Continuation/Conversion or (ii) in the case of any Letter of Credit, the Issuing
Lender shall have received an appropriate request for issuance in accordance
with the provisions of Section 2.2(b);

 

(b)  The representations and warranties set forth in Section 6 shall, subject to
the limitations set forth therein, be true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date
which shall be true and correct as of such earlier date);

 

(c)  There shall not have been commenced against any Consolidated Party an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or any case, proceeding or other action for the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or for the winding up or liquidation of its affairs, and such
involuntary case or other case, proceeding or other action shall remain
undismissed;

 

21

--------------------------------------------------------------------------------


 

(d)  No Default or Event of Default shall exist and be continuing either prior
to or after giving effect thereto; and

 

(e)  Immediately after giving effect to the making of such Loan, in the case of
a request for a Revolving Loan, (and the application of the proceeds thereof) or
to the issuance of such Letter of Credit, as the case may be, (i) the sum of the
aggregate outstanding principal amount of Revolving Loans plus LOC Obligations
shall not exceed the Revolving Committed Amount and (ii) the LOC Obligations
shall not exceed the LOC Committed Amount.

 

The delivery of each Notice of Borrowing, each Delayed-Draw Term Loan Funding
Notice, each New Delayed-Draw Term Loan Funding Notice and each request for a
Letter of Credit pursuant to Section 2.2(b) shall constitute a representation
and warranty by the Credit Parties of the correctness of the matters specified
in subsections (b), (c), (d) and (e) above.

 

SUBPART 2.15    Amendments to Section 7.9.    Subsection (a) of Section 7.9 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

7.9    Financial Covenants.

 

(a)    Senior Leverage Ratio.    The Senior Leverage Ratio, as of the last day
of each fiscal quarter of the Consolidated Parties set forth below, shall be
less than or equal to:

 

Fiscal Year

 

September 30

 

December 31

 

March 31

 

June 30

 

2002

 

NA

 

2.50 to 1.00

 

2.50 to 1.00

 

2.50 to 1.00

 

2003

 

2.50 to 1.00

 

2.50 to 1.00

 

2.85 to 1.00

 

2.85 to 1.00

 

2004

 

2.85 to 1.00

 

2.85 to 1.00

 

2.85 to 1.00

 

2.65 to 1.00

 

2005

 

2.65 to 1.00

 

2.65 to 1.00

 

2.65 to 1.00

 

2.25 to 1.00

 

2006

 

2.25 to 1.00

 

2.25 to 1.00

 

2.25 to 1.00

 

2.00 to 1.00

 

2007

 

2.00 to 1.00

 

2.00 to 1.00

 

2.00 to 1.00

 

2.00 to 1.00

 

2008

 

2.00 to 1.00

 

2.00 to 1.00

 

2.00 to 1.00

 

1.75 to 1.00

 

Thereafter

 

1.75 to 1.00

 

1.75 to 1.00

 

1.75 to 1.00

 

1.75 to 1.00

 

 

SUBPART 2.16    New Section 7.16.    The following new Section 7.16 is hereby
added to the Existing Credit Agreement immediately following existing
Section 7.15 thereof:

 

7.16    Additional Further Assurances.

 

Notwithstanding any provision of this Credit Agreement to the contrary, the
Borrower shall (i) cause to be delivered to the Administrative Agent by
August 30, 2003 (or such later date as the Administrative Agent shall reasonably
determine) all items in respect of the Property acquired in the CMI Acquisition
required to be delivered by the terms of Section 7.11 and (ii) cause the
outstanding principal balance of the Delayed-Draw Term Loans to be at least
$50,000,000 on March 31, 2003, immediately prior to giving effect to the
provisions of Section 2.6 on that date.

 

SUBPART 2.17    Amendments to Section 8.1.    Subsection (c) of Section 8.1 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

8.1    Indebtedness.

 

The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:

 

*************

 

(c)  (i)  purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) (A) hereafter incurred by the Borrower or
any of its Restricted

 

22

--------------------------------------------------------------------------------


 

Subsidiaries to finance the purchase of fixed assets or (B) assumed or acquired
by the Borrower and its Restricted Subsidiaries in connection with any
transaction otherwise permitted by this Credit Agreement, (ii) unsecured
Indebtedness assumed by the Borrower and its Restricted Subsidiaries in
connection with a Permitted Acquisition and (iii) unsecured Indebtedness (in
addition to Indebtedness permitted pursuant to Section 8.1(f)) of the Borrower
issued to the seller to pay a portion of the purchase price for any Person or
Property acquired in a Permitted Acquisition, provided that (A) the aggregate
principal amount of all such Indebtedness for all such Persons shall not exceed
$60,000,000 at any one time outstanding; (B) the aggregate principal amount of
all such Indebtedness for all such Persons that are Joint Ventures shall not
exceed at any one time outstanding (1) during the period from the Closing Date
through and including March 31, 2005, $10,000,000, and (2) at any time
thereafter, $15,000,000; (C) such Indebtedness when incurred shall not exceed
the purchase price of the asset(s) financed; and (D) no such Indebtedness shall
be refinanced for a principal amount in excess of the principal balance
outstanding thereon at the time of such refinancing (plus premiums, accrued
interest and costs of refinancing);

 

SUBPART 2.18    Amendments to Section 8.2.    Subsection (c) of Section 8.2 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

8.2    Liens.

 

The Credit Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or hereafter acquired, except for:

 

*************

 

(c)  (i) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business (other than with respect to obligations for the payment of borrowed
money) and (ii) the contractual Lien of the landlord under that certain Lease
Agreement dated June 26, 2000 for the diagnostic medical imaging center located
at 25775 West McBean Pkwy, Suite 100, Valencia, California 91355, which lease
agreement is being assumed by InSight Health Corp. in connection with the CMI
Acquisition, provided that, in the case of both of clauses (i) and (ii) above,
such Liens secure only amounts not more than 30 days past due and payable or, if
due and payable, are unfiled and no other action has been taken to enforce the
same or are being contested in good faith by appropriate proceedings in a manner
which stays enforcement thereof for which adequate reserves determined in
accordance with GAAP have been established;

 

23

--------------------------------------------------------------------------------


 

SUBPART 2.19    Amendments to Section 8.13.    Section 8.13 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

 

8.13    Capital Expenditures.

 

The Credit Parties will not permit Consolidated Capital Expenditures for any
fiscal year (excluding Consolidated Capital Expenditures to the extent funded
with the proceeds of any Equity Issuance by any Consolidated Party to any of the
Sponsors or the Related Parties in connection with such Consolidated Capital
Expenditures) to exceed the amount set forth below:

 

(i)  for each of the fiscal years ending June 30, 2003 and June 30, 2004 the
greater of (A) $75,000,000 and (B) fifty percent (50%) of Consolidated EBITDA
for the most recently ended fiscal year preceding the date of determination with
respect to which the Administrative Agent shall have received the Required
Financial Information; and

 

(ii)  for the fiscal year ending June 30, 2005 and for any fiscal year
thereafter, the greater of (A) $85,000,000 and (B) fifty percent (50%) of
Consolidated EBITDA for the most recently ended fiscal year preceding the date
of determination with respect to which the Administrative Agent shall have
received the Required Financial Information.

 

To the extent that any portion of the Consolidated Capital Expenditures
limitation (determined without giving effect to the operation of this sentence)
is not used during any fiscal year, such unused available amount may be carried
forward and used during the next fiscal year only; provided, however, that with
respect to any fiscal year, Consolidated Capital Expenditures made during such
fiscal year shall be deemed to be made first with respect to the applicable
limitation for such fiscal year and then with respect to any carry-forward from
the preceding fiscal year.

 

SUBPART 2.20    Amendments to Section 11.3.    Subsection (b) of Section 11.3 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

 

11.3    Successors and Assigns.

 

*************

 

(b)  Any Lender may assign to one or more Eligible Assignees all or a portion of
its rights and obligations under this Credit Agreement (including all or a
portion of its Commitment and the Loans (including for purposes of this
subsection (b), its Participation Interests) at the time owing to it); provided
that:

 

(i)  except in the case of (A) an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it,
(B) subject to the terms of Section 11.3(b)(ii), an assignment by any Lender of
all of such Lender’s New Delayed-Draw Term Loan Commitment and New Delayed-Draw
Term Loans outstanding under any particular New Delayed-Draw Term Loan Tranche
and (C) an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment or
outstanding principal balance of Loans of the assigning Lender subject to each
such assignment, determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent, shall not
be less than $1,000,000, unless each of the Administrative Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

 

(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Credit
Agreement with respect to the Loans or the Commitments assigned, except that
this clause (ii) shall not

 

24

--------------------------------------------------------------------------------


 

prohibit any Lender which holds a New Delayed-Draw Term Loan Commitment from
assigning all or a portion of its outstanding New Delayed-Draw Term Loans
separate and apart from such Lender’s unfunded New Delayed-Draw Term Loan
Commitment, and vice versa; provided, however, that prior to the New
Delayed-Draw Term Loan Commitment Termination Date, no Lender may assign all or
any portion of its New Delayed-Draw Term Loans outstanding under any New
Delayed-Draw Term Loan Tranche unless such assignment is accompanied by an
assignment of a ratable percentage of the remaining New Delayed-Draw Term Loan
Commitment of the assigning Lender in respect of the applicable New Delayed-Draw
Term Loan Tranche; and

 

(iii)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c), from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.11, 3.12 and 11.5). Upon
request, the Borrower (at its expense) shall execute and deliver new or
replacement Notes to the assigning Lender and the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Credit
Agreement that does not comply with this subsection shall be treated for
purposes of this Credit Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this
Section 11.3. Notwithstanding any provision to the contrary contained in this
Section 11.3 or elsewhere in this Credit Agreement, each assignment of New
Delayed-Draw Term Loans effected pursuant to the terms of Section 2.5(c) shall
constitute an assignment of Loans which is permitted under this Section 11.

 

SUBPART 2.21    Amendments to Section 11.6.    Section 11.6 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

 

11.6    Amendments, Waivers and Consents.

 

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, each of the Credit Parties party
thereto and the Required Lenders, provided, however, that:

 

(a)  without the consent of each Lender affected thereby, neither this Credit
Agreement nor any other Credit Document may be amended, changed, waived,
discharged or terminated so as to

 

(i)  extend the maturity of any Commitment or the final maturity of any Loan or
of any reimbursement obligation, or any portion thereof, arising from drawings
under Letters of Credit, or extend or waive any Principal Amortization Payment
of any Loan, or any portion thereof,

 

(ii)  reduce the rate or extend the time of payment of interest on any Loan or
of any reimbursement obligation, or any portion thereof, arising from drawings
under Letters of

 

25

--------------------------------------------------------------------------------


 

Credit (other than as a result of waiving the applicability of any post-default
increase in interest rates) or of any Fees,

 

(iii)  reduce or waive the principal amount of any Loan or of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

(iv)  increase the Revolving Commitment, Delayed-Draw Term Loan Commitment,
Tranche B Term Loan Commitment or New Delayed-Draw Term Loan Commitment of a
Lender over the amount thereof in effect other than as provided in
Section 3.4(f) (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.2 or of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender),

 

(v)  except as the result of or in connection with an Asset Disposition not
prohibited by Section 8.5, release all or substantially all of the Collateral,

 

(vi)  except as the result of or in connection with a dissolution, merger or
disposition of a Consolidated Party not prohibited by Section 8.4 or
Section 8.5, release the Borrower or any other material Credit Party from its
obligations under the Credit Documents,

 

(vii)  amend, modify or waive any provision of Section 3.13, Section 3.15(b) or
this Section 11.6(a),

 

(viii)  reduce any percentage specified in the definition of Required Lenders,

 

(ix)  agree to subordinate, in favor of any Person, any of the Credit Party
Obligations or any claims in respect thereof; or

 

(x)  consent to the assignment or transfer by the Borrower or any other material
Credit Party of any of its rights and obligations under (or in respect of) the
Credit Documents except as permitted thereby;

 

(b)  without the consent of the Required Revolving Lenders, no Default or Event
of Default may be waived for purposes of Section 5.2(d) in respect of any
proposed Revolving Loan borrowing or Letter of Credit issuance or extension;

 

(c)  without the consent of the Required Unfunded Delayed-Draw Term Lenders, no
Default or Event of Default may be waived for purposes of Section 5.2(d) in
respect of any proposed Delayed-Draw Term Loan borrowing;

 

(d)  without the consent of the Required Revolving Lenders and, prior to the
Delayed-Draw Term Loan Commitment Termination Date, the Required Unfunded
Delayed-Draw Term Lenders and, prior to the New Delayed-Draw Term Loan
Commitment Termination Date, the Required Unfunded New Delayed-Draw Term
Lenders, no amendment, change, waiver, discharge or termination of Section 5.2,
Section 7.9, Section 7.10, Section 7.11, Section 8 or this Section 11.6(d) shall
be effective;

 

(e)  without the consent of the Administrative Agent, no provision of Section 10
or this Section 11.6(e) may be amended, changed, waived, discharged or
terminated;

 

(f)    without the consent of the Issuing Lender, (i) no provision of
Section 2.2, Section 3.5(b)(iii) or this Section 11.6(f) may be amended,
changed, waived, discharged or terminated in a manner that is adverse to the
Issuing Lender and (ii) the terms of the LOC Commitment may not be changed;

 

(g)  without the consent of the Fronting Bank, (ii) no provision of Section 2.5
or this Section 11.6(g) may be amended, changed, waived, discharged or
terminated in a manner that

 

26

--------------------------------------------------------------------------------


 

is adverse to the Fronting Bank, (ii) the terms of the Fronting Commitment may
not be changed and (iii) the terms of the New Fronting Commitment may not be
changed;

 

(h)  only Lenders holding (i) Revolving Commitments (and/or Participation
Interests therein) or (ii) if the Revolving Commitments have been terminated,
Revolving Loans and/or LOC Obligations (and/or Participation Interests in the
Revolving Loans and LOC Obligations (including the Participation Interests of
the Issuing Lender in any Letters of Credit)), shall be entitled, subject to
Section 11.6(a) and Section 11.6(f), to approve any amendment, change, waiver,
discharge or termination of Section 2.1, Section 2.2, Section 3.3(b)(i),
Section 3.4(a)(i) or (e), Section 3.5(a)(i), (b)(i) or (b)(ii), or
Section 11.6(b) or (h), and no such amendment, change, waiver, discharge or
termination shall be effective unless such amendment, change, waiver, discharge
or termination is in writing entered into by, or approved in writing by, each of
the Credit Parties party thereto and the Required Revolving Lenders; provided,
however, that no amendment, change, waiver, discharge or termination pursuant to
this Section 11.6(h) that would increase the Revolving Committed Amount shall be
effective unless such amendment, change, waiver, discharge or termination has
been approved by the Required Lenders;

 

(i)    only Lenders holding unfunded Delayed-Draw Term Loan Commitments (and/or
Participation Interests therein) and outstanding Delayed-Draw Term Loans (and
Participation Interests therein) shall be entitled, subject to Section 11.6(a)
and Section 11.6(g), to approve any amendment, change, waiver, discharge or
termination of Section 2.3 or this Section 11.6(i), and no such amendment,
change, waiver, discharge or termination shall be effective unless such
amendment, change, waiver, discharge or termination is in writing entered into
by, or approved in writing by, each of the Credit Parties party thereto and the
Required Delayed-Draw Term Lenders; provided, however, that no amendment,
change, waiver, discharge or termination pursuant to this Section 11.6(i) that
would increase the Delayed-Draw Term Loan Committed Amount shall be effective
unless such amendment, change, waiver, discharge or termination has been
approved by the Required Lenders;

 

(j)    only Lenders holding a portion of the Tranche B Term Loan (and/or
Participation Interests therein) shall be entitled, subject to Section 11.6(a),
to approve any amendment, change, waiver, discharge or termination of
Section 2.4 or this Section 11.6(j), and no such amendment, change, waiver,
discharge or termination shall be effective unless such amendment, change,
waiver, discharge or termination is in writing entered into by, or approved in
writing by, each of the Credit Parties party thereto and the Required Tranche B
Term Lenders; provided, however, that no amendment, change, waiver, discharge or
termination pursuant to this Section 11.6(j) that would increase the Tranche B
Term Loan Committed Amount other than as provided in Section 3.4(f) shall be
effective unless such amendment, change, waiver, discharge or termination has
been approved by the Required Lenders;

 

(k)  only Lenders holding unfunded Delayed-Draw Term Loan Commitments (and/or
Participation Interests therein) shall be entitled, subject to Section 11.6(a)
and Section 11.6(g), to approve any amendment, change, waiver, discharge or
termination of Section 11.6(c) or (k), and no such amendment, change, waiver,
discharge or termination shall be effective unless such amendment, change,
waiver, discharge or termination is in writing entered into by, or approved in
writing by, each of the Credit Parties party thereto and the Required Unfunded
Delayed-Draw Term Lenders;

 

(l)    only Lenders holding (i) Revolving Commitments (and/or Participation
Interests therein) or (if the Revolving Commitments have been terminated)
Revolving Loans and/or LOC Obligations (and/or Participation Interests in the
Revolving Loans and LOC Obligations (including the Participation Interests of
the Issuing Lender in any Letters of Credit)) and/or

 

27

--------------------------------------------------------------------------------


 

(ii) unfunded Delayed-Draw Term Loan Commitments (and/or Participation Interests
therein) and/or (iii) unfunded New Delayed-Draw Term Loan Commitments (and/or
Participation Interests therein), shall be entitled, subject to Section 11.6(a),
to approve any amendment, change, waiver, discharge or termination of
Section 11.6(d) or (l), and no such amendment, change, waiver, discharge or
termination shall be effective unless such amendment, change, waiver, discharge
or termination is in writing entered into by, or approved in writing by, each of
the Credit Parties party thereto, the Required Revolving Lenders, the Required
Unfunded Delayed-Draw Term Lenders and the Required Unfunded New Delayed-Draw
Term Lenders; and

 

(m)  only Lenders holding (i) unfunded Delayed-Draw Term Loan Commitments
(and/or Participation Interests therein), (ii) a portion of the Delayed-Draw
Term Loans (and Participation Interests therein), (iii) a portion of the Tranche
B Term Loan (and/or Participation Interests therein), (iv) unfunded New
Delayed-Draw Term Loan Commitments (and/or Participation Interests therein),
(v) a portion of the New Delayed-Draw Term Loans (and Participation Interests
therein), shall be entitled, subject to Section 11.6(a), to approve any
amendment, change, waiver, discharge or termination of Section 3.3(b)(ii),
(iii), (iv), (v), or (vi) or of this Section 11.6(m), and no such amendment,
change, waiver, discharge or termination shall be effective unless such
amendment, change, waiver, discharge or termination is in writing entered into
by, or approved in writing by, each of the Credit Parties party thereto, the
Required Unfunded Delayed-Draw Term Lenders, the Required Tranche B Term Lenders
and the Required Unfunded Delayed-Draw Term Lenders;

 

(n)  no amendment, change, waiver, discharge or termination of
Section 3.3(b)(vii) shall be effective unless such amendment, change, waiver,
discharge or termination is in writing entered into by, or approved in writing
by, each of the Credit Parties party thereto, the Required Revolving Lenders,
the Required Delayed-Draw Term Lenders, the Required Tranche B Term Lenders and
the Required New Delayed-Draw Term Lenders;

 

(o)  without the consent of the Required Unfunded Delayed-Draw Term Lenders, no
Default or Event of Default may be waived for purposes of Section 5.2(d) in
respect of any proposed Delayed-Draw Term Loan borrowing;

 

(p)  only Lenders holding unfunded New Delayed-Draw Term Loan Commitments
(and/or Participation Interests therein) and outstanding New Delayed-Draw Term
Loans (and Participation Interests therein) shall be entitled, subject to
Section 11.6(a) and Section 11.6(g), to approve any amendment, change, waiver,
discharge or termination of Section 2.5 or this Section 11.6(p), and no such
amendment, change, waiver, discharge or termination shall be effective unless
such amendment, change, waiver, discharge or termination is in writing entered
into by, or approved in writing by, each of the Credit Parties party thereto and
the Required New Delayed-Draw Term Lenders; provided, however, that no
amendment, change, waiver, discharge or termination pursuant to this
Section 11.6(p) that would increase the New Delayed-Draw Term Loan Committed
Amount other than as provided in Section 3.4(f) shall be effective unless such
amendment, change, waiver, discharge or termination has been approved by the
Required Lenders; and

 

(q)  only Lenders holding unfunded New Delayed-Draw Term Loan Commitments
(and/or Participation Interests therein) shall be entitled, subject to
Section 11.6(a) and Section 11.6(g), to approve any amendment, change, waiver,
discharge or termination of Section 11.6(o) or (q), and no such amendment,
change, waiver, discharge or termination shall be effective unless such
amendment, change, waiver, discharge or termination is in writing entered into
by, or approved in writing by, each of the Credit Parties party thereto and the
Required Unfunded New Delayed-Draw Term Lenders;

 

28

--------------------------------------------------------------------------------


 

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Credit
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

 

SUBPART 2.22    Replacement of Schedule 2.1(a).    Schedule 2.1(a) to the
Existing Credit Agreement is hereby deleted in its entirety and a new
Schedule 2.1(a) in the form of Schedule 2.1(a) attached hereto is substituted
therefor.

 

SUBPART 2.23    New Exhibit 1.1E.    A new Exhibit 1.1E in the form of
Exhibit 1.1E attached hereto is hereby added to the Existing Credit Agreement
immediately following existing Exhibit 1.1D thereof:

 

SUBPART 2.24    New Exhibit 2.5(f).    A new Exhibit 2.5(f) in the form of
Exhibit 2.5(f) attached hereto is hereby added to the Existing Credit Agreement
immediately following existing Exhibit 2.4(f) thereof:

 

 

PART 3

WAIVERS AND CONSENT

 

Subject to the occurrence of the First Amendment Effective Date, the Required
Lenders agree as follows:

 

SUBPART 3.1    CMI Acquisition.    Provided that the Initial CMI Acquisition
Closing Conditions shall have been satisfied for the Initial CMI Acquisition
Closing and the Subsequent CMI Acquisition Closing Conditions shall have been
satisfied for each Subsequent CMI Acquisition Closing, if any (in each case as
reasonably determined by the Administrative Agent):

 

(a)  The requirement that the aggregate consideration (including cash and
non-cash consideration, any assumption of Indebtedness, any earn-out payments,
and any proceeds of any Equity Issuance by any Consolidated Party to any of the
Sponsors or the Related Parties in connection with such Acquisition) paid by the
Consolidated Parties in respect of the CMI Acquisition not exceed $30,000,000,
as set forth in clause (i)(vii)(A) of Section 8.6 of the Amended Credit
Agreement, is hereby waived; provided, however, that the aggregate purchase
price (excluding fees and expenses associated with the CMI Acquisition and the
financing thereof) paid by the Consolidated Parties for all of the CMI Assets is
not in excess of $45,000,000;

 

(b)  The requirement that the aggregate consideration (including cash and
non-cash consideration, any assumption of Indebtedness and any earn-out
payments, but excluding the proceeds of any Equity Issuance by any Consolidated
Party to any of the Sponsors or the Related Parties in connection with such
Acquisition) paid by the Consolidated Parties in respect of all Acquisitions
consummated during the period from October 18, 2002 to October 17, 2003 not
exceed $45,000,000, as set forth in clause (i)(viii)(2) of Section 8.6 of the
Amended Credit Agreement, is hereby waived solely with respect to the CMI
Acquisition; provided, however, that the aggregate purchase price (excluding
fees and expenses associated with the CMI Acquisition and the financing thereof)
paid by the Consolidated Parties for all of the CMI Assets is not in excess of
$45,000,000; and

 

(c)  The consideration paid by the Consolidated Parties in respect of the CMI
Acquisition shall be excluded from any future calculation under
Section 8.6(i)(viii)(2) of the Amended Credit Agreement.

 

29

--------------------------------------------------------------------------------


 

(d)  The capital expenditures associated with the 2002 Lease Conversion shall be
excluded from any calculation of Consolidated Capital Expenditures under
Section 8.13 of the Amended Credit Agreement. In addition, in connection with,
and as a consequence of, the 2002 Lease Buyout and the 2002 Lease Conversion,
Consolidated EBITDA determined pursuant to the definition thereof set forth in
Section 1.1 of the Amended Credit Agreement shall be increased by an amount
equal to (i) for the four fiscal quarter period ending on December 31, 2002,
$3,934,000 and (ii) for the four fiscal quarter period ending on March 31, 2003,
$1,967,000.

 

(e)  The requirements of Section 7.15(a)-(f) of the Amended Credit Agreement are
hereby waived with respect to the Real Properties set forth as items 2, 4 and 5
in Part IV of Schedule 6.20(a) to the Existing Credit Agreement.

 

The waivers set forth in this Part III one-time waivers and are granted only for
the limited purposes set forth herein and shall be effective only in the
specific circumstances provided for above and only for the purposes for which
given. Except as waived pursuant to the terms of this Part III or amended
pursuant to Part II, the Existing Credit Agreement and all other Credit
Documents shall continue in full force and effect.

 

 

PART 4

CONDITIONS TO EFFECTIVENESS

 

This Amendment shall be and become effective as of the date hereof (the “First
Amendment Effective Date”) when all of the conditions set forth in this Part 4
shall have been satisfied, and thereafter this Amendment shall be known, and may
be referred to, as “Amendment No. 1.”

 

SUBPART 4.1    Counterparts of Amendment.    The Administrative Agent shall have
received counterparts (or other evidence of execution, including telephonic
message, satisfactory to the Administrative Agent) of this Amendment, which
collectively shall have been duly executed on behalf of each of the Borrower,
the Guarantors, the Required Lenders, the Required Revolving Lenders, the
Required Delayed-Draw Term Lenders, the Required Unfunded Delayed-Draw Term
Lenders and the Required Tranche B Term Lenders.

 

SUBPART 4.2    New Commitment Agreements.    The Administrative Agent shall have
received a New Commitment Agreement from each Lender which has agreed to provide
a New Delayed-Draw Term Loan Commitment as of the First Amendment Effective
Date.

 

SUBPART 4.3    Opinion of Counsel.    The Agent shall have received a legal
opinion of Kaye Scholer LLP, counsel for the Credit Parties, dated as of the
First Amendment Effective Date, addressed to the Administrative Agent and the
Lenders and in form and substance reasonably satisfactory to the Administrative
Agent.

 

SUBPART 4.4    Amendments to Mortgage Instruments; Endorsements to Title
Policies.    The Administrative Agent shall have received fully executed and
acknowledged amendments to the Mortgage Instruments revising the description of
the indebtedness secured thereby, together with corresponding endorsements to
the Mortgagee Policies effective as of the First Amendment Effective Date, in
each case in form and substance satisfactory to the Administrative Agent.

 

SUBPART 4.5    Amendment Fee.    For the account of each Lender approving this
Amendment on before 12:00 noon Charlotte, North Carolina time on January 24,
2003, the Administrative Agent shall have received an amendment fee equal to
12.5 basis points on the amount equal to the sum of (i) such Lender’s Revolving
Commitment plus (ii) such Lender’s Delayed-Draw Term Loan Commitment plus
(iii) the outstanding Tranche B Term Loans held by such Lender.

 

30

--------------------------------------------------------------------------------


 

SUBPART 4.6    Upfront Fee.    The Administrative Agent shall have received, for
the account of each Lender having a New Delayed-Draw Term Loan Commitment, an
upfront fee in an amount required by such Lender and mutually acceptable to the
Administrative Agent and the Borrower.

 

SUBPART 4.7    Other Fees and Out of Pocket Costs.    The Borrower shall have
paid any and all reasonable out-of-pocket costs (to the extent invoiced)
incurred by the Administrative Agent or Banc of America Securities LLC
(including the reasonable fees and expenses of the Administrative Agent’s legal
counsel), and all other fees and other amounts payable to the Administrative
Agent or Banc of America Securities LLC, in each case in connection with the
arrangement, negotiation, preparation, execution and delivery of this Amendment.

 

 

PART 5

MISCELLANEOUS

 

SUBPART 5.1    Representations and Warranties.    The Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders that (a) after
giving effect to this Amendment, (i) no Default or Event of Default exists under
the Credit Agreement or any of the other Credit Documents and (ii) the
representations and warranties set forth in Section 6 of the Amended Credit
Agreement are, subject to the limitations set forth therein, true and correct in
all material respects as of the date hereof (except for those which expressly
relate to an earlier date) and (b) the transactions contemplated in this
Amendment are not prohibited by the Subordinated Note Indenture (as in effect
immediately prior to the First Amendment Effective Date.

 

SUBPART 5.2    Reaffirmation of Credit Party Obligations.    Each Credit Party
hereby ratifies the Amended Credit Agreement and acknowledges and reaffirms
(i) that it is bound by all terms of the Amended Credit Agreement and (ii) that
it is responsible for the observance and full performance of the Credit Party
Obligations. Without limiting the generality of the proceeding sentence,
(i) each of the Guarantors restates that it jointly and severally guarantees the
prompt payment when due of all Credit Party Obligations (including, without
limitation, those Credit Party Obligations relating to the New Delayed-Draw Term
Loan), in accordance with, and pursuant to the terms of, Section 4 of the
Existing Credit Agreement and (ii) each of the Credit Parties agrees that all
references in the Collateral Documents to the term “Credit Party Obligations”
shall be deemed to include all of the obligations of the Credit Parties to the
Lenders and the Administrative Agent, whenever arising, under the Amended Credit
Agreement, the New Delayed-Draw Term Notes, the Collateral Documents or any of
the other Credit Documents (including, but not limited to, any interest accruing
after the occurrence of a Bankruptcy Event with respect to any Credit Party,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code) relating to the New Delayed-Draw Term Loan.

 

SUBPART 5.3    Cross-References.    References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.

 

SUBPART 5.4    Instrument Pursuant to Existing Credit Agreement.    This
Amendment is a Credit Document executed pursuant to the Existing Credit
Agreement and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.

 

SUBPART 5.5    References in Other Credit Documents.    At such time as this
Amendment No. 1 shall become effective pursuant to the terms of Subpart 4.1, all
references in the Existing Credit Documents to the “Credit Agreement” shall be
deemed to refer to the Credit Agreement as amended by this Amendment No. 1.

 

SUBPART 5.6    Counterparts.    This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.

 

31

--------------------------------------------------------------------------------


 

SUBPART 5.7    Governing Law.    THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.

 

SUBPART 5.8    Successors and Assigns.    This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.

 

SUBPART 5.9    Costs, Expenses.    The Borrower agrees to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration of this Amendment
(including, without limitation, the fees and expenses of counsel to the
Administrative Agent) in accordance with the terms of Section 11.5 of the
Existing Credit Agreement.

 

[The remainder of this page has been left blank intentionally]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

BORROWER:

INSIGHT HEALTH SERVICES CORP.

 

 

 

By:

/s/  STEVEN T. PLOCHOCKI

 

 

Name:

Steven T. Plochocki

 

 

Title:

President and Chief Executive Officer

 

 

 

PARENT:

INSIGHT HEALTH SERVICES

HOLDINGS CORP.

 

 

 

By:

/s/  STEVEN T. PLOCHOCKI

 

 

Name:

Steven T. Plochocki

 

 

Title:

President and Chief Executive Officer

 

 

 

SUBSIDIARY GUARANTORS:

INSIGHT HEALTH CORP.

OPEN MRI, INC.

MAXUM HEALTH CORP.

RADIOSURGERY CENTERS, INC.

MAXUM HEALTH SERVICES CORP.

DIAGNOSTIC SOLUTIONS CORP.

MAXUM HEALTH SERVICES OF NORTH

TEXAS, INC.

MAXUM HEALTH SERVICES OF

DALLAS, INC.

NDDC, INC.

SIGNAL MEDICAL SERVICES, INC.

MRI-ASSOCIATES, L.P.

WILKES-BARRE IMAGING, L.L.C.

 

 

 

By:

/s/  STEVEN T. PLOCHOCKI

 

 

Name:

Steven T. Plochocki

 

 

Title:

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

By:

/s/  KATHLEEN M. CARRY

 

 

Name:

Kathleen M. Carry

 

 

Title:

Vice President

 

 

 

LENDERS:

BANK OF AMERICA, N.A.,

individually in its capacity as a Lender and in its

capacity as Issuing Lender

 

 

 

By:

/s/  PETER D. GRIFFITH

 

 

Name:

Peter D. Griffith

 

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

LENDERS AND OTHER AGENTS:

WACHOVIA BANK, NATIONAL

ASSOCIATION, as Syndication Agent and as a

Lender

 

 

 

By:

/s/  HARRY E. ELLIS

 

 

Name:

Harry E. Ellis

 

 

Title:

Managing Director

Senior Vice President

 

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.,

as Documentation Agent and as a Lender

 

 

 

By:

/s/  JOHN P. SIRICO, II

 

 

Name:

John P. Sirico, II

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Addison CDO, Limited (#1279)

 

By:

Pacific Investment Management Company

LLC, as its Investment Advisor

 

 

 

 

By:

/s/  MOHAN V. PHANSALKAR

 

 

 

 

Mohan V. Phansalkar

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

AIMCO CLO SERIES 2001-A

 

 

 

 

By:

/s/  CHRIS GOERGEN

 

 

Name:

CHRIS GOERGEN

 

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/  JERRY D. ZINKULA

 

 

Name:

JERRY D. ZINKULA

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Allfirst Bank

 

 

 

By:

/s/  TERENCE S. DOUGHERTY

 

 

Name:

Terence S. Dougherty

 

 

Title:

Officer

 

 

--------------------------------------------------------------------------------


 

LENDERS:

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

By:

/s/  CHRIS GOERGEN

 

 

Name:

CHRIS GOERGEN

 

 

Title:

Authorized Signatory

 

 

 

 

By:

/s/  JERRY D. ZINKULA

 

 

Name:

JERRY D. ZINKULA

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Ares IV CLO Ltd.

 

 

 

By:

Ares CLO Management IV, L.P.,

Investment Manager

 

 

 

By:

Ares CLO GP IV, L.L.C.

Its Managing Member

 

 

 

By:

/s/  JEFF MOORE

 

 

Name:

JEFF MOORE

 

 

Title:

VICE PRESIDENT

 

 

 

 

ARES V CLO Ltd.

 

 

 

By:

ARES CLO Management V, L.P.,

Investment Manager

 

 

 

 

By:

ARES CLO GP V, L.L.C.

Its Managing Member

 

 

 

 

By:

/s/  JEFF MOORE

 

 

Name:

JEFF MOORE

 

 

Title:

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

ARES Leveraged Investment Fund II, L.P.

 

 

 

By:

ARES Management II, L.P.

 

Its:

General Partner

 

 

 

 

By:

/s/  JEFF MOORE

 

 

Name:

JEFF MOORE

 

 

Title:

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

BRYN MAWR CLO, Ltd.

 

 

 

By:

Deerfield Capital Management LLC as its

Collateral Manager

 

 

 

By:

/s/  DALE BURROW

 

 

Name:

Dale Burrow

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Sankaty Advisors, LLC as Collateral Manager

for Castle Hill II-INGOTS, Ltd., as Term

Lender

 

 

 

By:

/s/  DIANE J. EXTER

 

 

Name:

Diane J. Exter

 

 

Title:

Managing Director Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Clydesdale CLO 2001-1, Ltd.

 

 

 

Nomura Corporate Research and Asset

Management Inc. as Collateral Manager

 

 

 

By:

/s/  ELIZABETH MACLEAN

 

 

Name:

Elizabeth MacLean

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Denali Capital LLC, managing member of DC

Funding Partners, portfolio manager for

DENALI CAPITAL CLO I, LTD., or an

affiliate

 

 

 

By:

/s/  JOHN P. THACKER

 

 

Name:

John P. Thacker

 

 

Title:

Chief Credit Officer

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Denali Capital LLC, managing member of DC

Funding Partners, portfolio manager for

DENALI CAPITAL CLO II, LTD., or an

affiliate

 

 

 

By:

/s/  JOHN P. THACKER

 

 

Name:

John Thacker

 

 

Title:

Chief Credit Officer

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Denali Capital LLC, managing member of DC

Funding Partners, portfolio manager for

DENALI CAPITAL CLO III, LTD., or an

affiliate

 

 

 

By:

/s/  JOHN P. THACKER

 

 

Name:

John P. Thacker

 

 

Title:

Chief Credit Officer

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Flagship CLO II

By: Flagship Capital Management, Inc.

 

 

 

By:

/s/  COLLEEN CUNNIFFE

 

 

Name:

Colleen Cunniffe

 

 

Title:

Director

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Franklin CLO II, Limited

 

 

 

By:

/s/  RICHARD D’ADDARIO

 

 

Name:

Richard D’Addario

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Franklin Floating Rate Master Series

 

 

 

By:

/s/  RICHARD D’ADDARIO

 

 

Name:

Richard D’Addario

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Franklin Floating Rate Daily Access Fund

 

 

 

By:

/s/  RICHARD D’ADDARIO

 

 

Name:

Richard D’Addario

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

General Electric Capital Corporation

 

 

 

By:

/s/  DAN MORSE

 

 

Name:

Dan Morse

 

 

Title:

Global Risk Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Goldman Sachs Credit Partners, L.P.

 

 

 

By:

/s/  ROBERT S. FANELLI

 

 

Name:

Robert S. Fanelli

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Harbour Town Funding LLC

 

 

 

By:

/s/  ANN E. MORRIS

 

 

Name:

Ann E. Morris

 

 

Title:

Asst Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

HarbourView CLO IV, Ltd.

 

 

 

By:

/s/  BILL CAMPBELL

 

 

Name:

Bill Campbell

 

 

Title:

Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

ING PRIME RATE TRUST

 

By:

ING Investments, LLC

as its investment manager

 

 

 

By:

/s/  MICHEL PRINCE

 

 

Name:

Michel Prince, CFA

 

 

Title:

VICE PRESIDENT

 

 

 

ML CLO XX PILGRIM AMERICA

(CAYMAN) LTD,

 

By:

ING Investments, LLC

as its investment manager

 

 

 

 

SEQUILS-PILGRIM I, LTD

 

 

By:

ING Investments, LLC

as its investment manager

 

 

 

PILGRIM CLO 1999-1 LTD,

 

By:

ING Investments, LLC

as its investment manager

 

 

 

 

PILGRIM AMERICA HIGH

INCOME INVESTMENTS LTD,

 

 

By:

ING Investments, LLC

as its investment manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Jissekikun Funding, Ltd. (#1288)

 

By:

Pacific Investment Management Company

LLC, as its Investment Advisor

 

 

 

 

 

By:

/s/  MOHAN V. PHANSALKAR

 

 

 

 

Mohan V. Phansalkar

 

 

 

Executive Vice President

 

--------------------------------------------------------------------------------


 

LENDERS:

KZH ING-2 LLC

 

 

By:

/s/  JOYCE FRASER-BRYANT

 

 

Name:

Joyce Fraser-Bryant

 

 

Title:

AUTHORIZED AGENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

KZH SOLEIL-2 LLC

 

 

By:

/s/  JOYCE FRASER-BRYANT

 

 

Name:

Joyce Fraser-Bryant

 

 

Title:

AUTHORIZED AGENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

KZH WATERSIDE LLC

 

 

By:

/s/  JOYCE FRASER-BRYANT

 

 

Name:

Joyce Fraser-Bryant

 

 

Title:

AUTHORIZED AGENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

LIBERTY FLOATING RATE

ADVANTAGE FUND

 

 

 

BY:

STEIN ROE & FARNHAM

INCORPORATED, AS ADVISOR

 

 

 

By:

/s/  JAMES R. FELLOWS

 

 

Name:

James R. Fellows

 

 

Title:

Sr. Vice President & Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed

 

 

 

Monument Capital Ltd., as Assignee

By: Alliance Capital Management L.P.,

as Investment Manager

By: Alliance Capital Management Corporation,

as General Partner

 

 

 

By:

/s/ TERESA McCARTHY

 

 

Name:

Teresa McCarthy

 

 

Title:

VICE PRESIDENT

 

 

 

 

New Alliance Global CDO, Limited

By: Alliance Capital Management L.P.,

as Sub-advisor

By: Alliance Capital Management Corporation,

as General Partner

 

 

 

By:

/s/ TERESA McCARTHY

 

 

Name:

Teresa McCarthy

 

 

Title:

VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Morgan Stanley Prime Income Trust

 

 

 

By:

/s/  PETER GEWIRTZ

 

 

Name:

Peter Gewirtz

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

MUIRFIELD TRADING LLC

 

 

 

By:

/s/  ANN E. MORRIS

 

 

Name:

Ann E. Morris

 

 

Title:

ASST VICE PRESIDENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

Nomura Bond & Loan Fund

 

 

By:

UFJ Trust Company of New York

as Trustee

 

By:

Nomura Corporate Research and

Asset Management Inc.

Attorney In Fact

 

 

 

 

By:

/s/  ELIZABETH MACLEAN

 

 

Name:

Elizabeth MacLean

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------


 

 

NORSE CBO, LTD.

 

 

 

By:

Regiment Capital Management, LLC

as its Investment Advisor

 

 

 

By:

Regiment Capital Advisors, LLC

its Manager and pursuant to delegated

authority

 

 

 

By:

/s/  TIMOTHY S. PETERSON

 

 

 

Timothy S. Peterson

 

 

President

 

--------------------------------------------------------------------------------


 

LENDERS:

OLYMPIC FUNDING TRUST, SERIES

1999-1

 

 

 

By:

/s/  ANN E. MORRIS

 

 

Name:

Ann E. Morris

 

 

Title:

AUTHORIZED AGENT

 

 

--------------------------------------------------------------------------------


 

LENDERS:

OPPENHEIMER SENIOR FLOATING RATE FUND

 

 

 

By:

/s/  BILL CAMPBELL

 

 

Name:

Bill Campbell

 

 

Title:

Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

SANKATY ADVISORS, LLC AS COLLATERAL

MANAGER FOR RACE POINT CLO, LIMITED,

AS TERM LENDER

 

 

 

By:

/s/  DIANE J. EXTER

 

 

Name:

Diane J. Exter

 

 

Title:

Managing Director

Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

ROSEMONT CLO, LTD.

 

 

 

By:

Deerfield Capital Management LLC as its Collateral

Manager

 

 

 

By:

/s/  DALE BURROW

 

 

Name:

Dale Burrow

 

 

Title

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

SAN JOAQUIN CDO I LIMITED (#1282)

 

 

 

By:

Pacific Investment Management Company LLC, as its

Investment Advisor

 

 

 

By:

/s/  MOHAN V. PHANSALKAR

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

SANKATY HIGH YIELD PARTNERS III, L.P.

 

 

 

By:

/s/  DIANE J. EXTER

 

 

Name:

Diane J. Exter

 

 

Title:

Managing Director

Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

SEQUILS-CUMBERLAND I, LTD.

 

 

 

By:

Deerfield Capital Management LLC as its Collateral

Manager

 

 

 

By:

/s/  DALE BURROW

 

 

Name:

Dale Burrow

 

 

Title:

Senior Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

SEQUILS-MAGNUM, LTD. (#1280)

 

 

 

By:

Pacific Investment Management Company LLC, as its

Investment Advisor

 

 

 

By:

/s/  MOHAN V. PHANSALKAR

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

STANWICH LOAN FUNDING LLC

 

 

 

By:

/s/  ANN E. MORRIS

 

 

Name:

Ann E. Morris

 

 

Title:

Asst Vice President

 

 

--------------------------------------------------------------------------------


 

LENDERS:

STEIN ROE FLOATING RATE LIMITED

LIABILITY COMPANY

 

 

 

By:

STEIN ROE & FARNHAM INCORPORATED, AS

ADVISOR

 

 

 

By:

/s/  JAMES R. FELLOWS

 

 

Name:

James R. Fellows

 

 

Title:

Sr. Vice President & Portfolio Manager

 

 

--------------------------------------------------------------------------------


 

LENDERS:

VAN KAMPEN PRIME RATE INCOME TRUST

 

 

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

By:

/s/  BRAD LANGS

 

 

Name:

Brad Langs

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

LENDERS:

VAN KAMPEN SENIOR INCOME TRUST

 

 

 

By:

Van Kampen Investment Advisory Corp.

 

 

 

By:

/s/  BRAD LANGS

 

 

Name:

Brad Langs

 

 

Title:

Executive Director

 

 

--------------------------------------------------------------------------------


 

LENDERS:

WRIGLEY CDO, LTD. (#1285)

 

 

 

By:

Pacific Investment Management Company LLC, as its

Investment Advisor

 

 

 

 

By:

/s/  MOHAN V. PHANSALKAR

 

 

Name:

Mohan V. Phansalkar

 

 

Title:

Executive Vice President

 

 

--------------------------------------------------------------------------------